Exhibit 10.3
     
 
$150,000,000
AMENDED AND RESTATED
CREDIT AGREEMENT
among
DHS HOLDING COMPANY,
DHS DRILLING COMPANY,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
LEHMAN BROTHERS INC.,
as Sole Arranger,
and
LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent and Administrative Agent
Dated as of August 15, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    21  
1.3 Computation of Time Periods
    22  
 
       
ARTICLE II AMOUNT AND TERMS OF COMMITMENTS
    22  
2.1 Loan Commitments
    22  
2.2 Procedures for Borrowing
    22  
2.3 Maturity Date
    23  
2.4 Repayment of Loans; Evidence of Debt
    23  
2.5 Fees
    24  
2.6 Optional Prepayments
    24  
2.7 Mandatory Prepayments
    25  
2.8 Interest Rates, Payment Dates and Computation of Interest and Fees
    26  
2.9 Application of Payments
    27  
2.10 Requirements of Law
    28  
2.11 Taxes
    30  
2.12 Indemnity
    31  
2.13 Change of Lending Office
    32  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    32  
3.1 Financial Condition
    32  
3.2 No Change
    32  
3.3 Corporate Existence; Compliance with Law
    32  
3.4 Entity Power; Authorization; Enforceable Obligations
    33  
3.5 No Legal Bar
    33  
3.6 No Indebtedness; No Material Litigation
    33  
3.7 No Default
    34  
3.8 Ownership of Property; Liens
    34  
3.9 Insurance
    34  
3.10 Intellectual Property
    34  
3.11 Taxes
    34  
3.12 Federal Regulations
    35  
3.13 Labor Matters
    35  
3.14 ERISA
    35  
3.15 Regulations
    35  
3.16 Capital Stock; Subsidiaries
    36  
3.17 Use of Proceeds
    36  
3.18 Customers and Suppliers
    36  
3.19 Environmental Matters
    37  
3.20 Accuracy of Information, Etc
    37  
3.21 Security Documents
    38  
3.22 Solvency
    39  
3.23 Drilling Rig Assets
    39  
3.24 Contingent Obligations
    39  
3.25 Bank Accounts
    39  

i



--------------------------------------------------------------------------------



 



              Page  
3.26 Access Agreements
    39  
3.27 Customers and Suppliers
    39  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    39  
4.1 Conditions to Initial Loan
    39  
4.2 Conditions Precedent to the Extension of Term B Loans
    43  
4.3 Deemed Fulfilled Conditions
    44  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    44  
5.1 Financial Statements
    44  
5.2 Collateral Reporting
    45  
5.3 Certificates; Other Information
    46  
5.4 Payment of Obligations
    47  
5.5 Conduct of Business and Maintenance of Existence, etc
    47  
5.6 Operation and Maintenance of Property; Insurance
    47  
5.7 Inspection of Property; Books and Records; Discussions
    48  
5.8 Notices
    49  
5.9 Environmental Laws
    49  
5.10 Additional Collateral, etc
    50  
5.11 Use of Proceeds
    51  
5.12 ERISA Documents
    51  
5.13 Further Assurances
    52  
5.14 Patriot Act Compliance
    52  
5.15 Required Equity Contribution
    52  
5.16 Post Closing Deliveries
    53  
 
       
ARTICLE VI NEGATIVE COVENANTS
    53  
6.1 Financial Condition Covenants
    53  
6.2 Indebtedness
    54  
6.3 Liens
    55  
6.4 Fundamental Changes
    56  
6.5 Disposition of Property
    56  
6.6 Restricted Payments
    56  
6.7 Capital Expenditures
    57  
6.8 Investments
    57  
6.9 Transactions with Affiliates
    58  
6.10 Sales and Leasebacks
    58  
6.11 Changes in Fiscal Periods
    58  
6.12 Negative Pledge Clauses
    58  
6.13 Restrictions on Subsidiary Distributions
    58  
6.14 Lines of Business
    58  
6.15 Amendments of Certain Documents
    58  
6.16 Activities of Holdings
    59  
6.17 New Subsidiaries
    59  
6.18 Use of Proceeds
    59  
6.19 New Bank Accounts
    59  
6.20 Storage of Drilling Rig Assets
    59  
6.21 Hedging Agreements
    59  
 
       
ARTICLE VII EVENTS OF DEFAULT
    59  
7.1 Events of Default
    59  

ii



--------------------------------------------------------------------------------



 



              Page  
7.2 Remedies
    62  
 
       
ARTICLE VIII THE AGENTS
    62  
8.1 Appointment
    62  
8.2 Delegation of Duties
    62  
8.3 Exculpatory Provisions
    62  
8.4 Reliance by Agents
    62  
8.5 Notice of Default
    63  
8.6 Non Reliance on the Agents and Other Lenders
    63  
8.7 Indemnification
    63  
8.8 Agents in their Individual Capacities
    64  
8.9 Successor Administrative Agent
    64  
8.10 Authorization to Release Liens and Guarantees
    64  
8.11 Arranger; Syndication Agent
    64  
8.12 Withholding Tax
    64  
 
       
ARTICLE IX MISCELLANEOUS
    65  
9.1 Amendments and Waivers
    65  
9.2 Notices
    66  
9.3 No Waiver; Cumulative Remedies
    67  
9.4 Survival of Representations and Warranties
    67  
9.5 Payment of Expenses
    68  
9.6 Successors and Assigns; Participations and Assignments
    68  
9.7 Adjustments; Set off
    71  
9.8 Counterparts
    71  
9.9 Severability
    72  
9.10 Integration; Construction
    72  
9.11 GOVERNING LAW
    72  
9.12 Submission To Jurisdiction; Waivers
    72  
9.13 Acknowledgments
    73  
9.14 Confidentiality
    73  
9.15 Release of Collateral and Guarantee Obligations
    73  
9.16 Accounting Changes
    74  
9.17 WAIVERS OF JURY TRIAL
    74  
9.18 Customer Identification – USA PATRIOT Act Notice
    74  
9.19 Amendment and Restatement.
    74  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1
  Commitments
1.2
  Real Property
1.3
  Specified Drilling Assets
3.1(b)
  Dispositions
3.4
  Consents, Authorizations, Filings and Notices
3.16
  Capital Stock Ownership
3.21(a)-1
  Security Agreement UCC Filing Jurisdictions
3.21(a)-2
  UCC Financing Statements to Remain on File
3.21(a)-3
  UCC Financing Statements to be Terminated
3.21(b)
  Mortgage Filing Offices
3.23
  Drilling Rig Assets
3.25
  Bank Accounts
 
   
EXHIBITS:
   
 
   
A
  Form of Access Agreement
B
  Form of Borrowing Notice
C
  Form of Compliance Certificate
D
  Form of Deposit Account Control Agreement
E
  Form of Guarantee and Security Agreement
F
  Form of Solvency Certificate
G-1
  Form of Term A Note
G-2
  Form of Term B Note
H
  Form of Exemption Certificate
I
  Form of Closing Certificate
J
  Form of Assignment and Acceptance

iv



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15, 2008, is
by and among DHS HOLDING COMPANY, a Delaware corporation (“Holdings”), DHS
DRILLING COMPANY, a Colorado corporation (“Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as sole arranger and sole
bookrunner (in such capacity, the “Arranger”), and LEHMAN COMMERCIAL PAPER INC.,
as syndication agent and as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower has requested that the Lenders make term loans to
Borrower in the aggregate principal amount of up to $150,000,000;
     WHEREAS, Borrower, Holdings, Lehman Commercial Paper Inc., as the
administrative agent (in such capacity, the “Existing Agent”), and the other
lenders party thereto are parties to that certain Credit Agreement dated as of
December 20, 2007 (as amended to the date hereof, the “Existing Credit
Agreement”);
     WHEREAS, Borrower, the Administrative Agent and the Lenders are willing to
amend and restate the Existing Credit Agreement in order to provide for certain
amendments thereto and to provide for the making of the term loans referred to
above, all on the terms set forth in this Agreement, which Agreement shall be
effective upon satisfaction of certain conditions precedent set forth in this
Agreement; and
     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities; that this Agreement amend and restate in its entirety the
Existing Credit Agreement and renew and extend the extensions of credit under
the Existing Credit Agreement, as so amended and restated; and that from and
after the Closing Date the Existing Credit Agreement be of no further force or
effect except as to evidence the incurrence of the obligations of Borrower and
its Subsidiaries thereunder and the representations and warranties made and the
actions or omissions performed or required to be performed thereunder, in each
case prior to the Closing Date;
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
     Access Agreement: each access agreement to be executed and delivered by
each Person on whose premises any Loan Party maintains a material portion of any
Collateral, including any Drilling Rig Assets and any books and records of the
Loan Parties, such Loan Party and the Administrative Agent, substantially in the
form of Exhibit A.
     Accounting Change: as defined in Section 9.16.
     Acquisition: the acquisition of Additional Rigs by Borrower pursuant to the
Acquisition Documents.

1



--------------------------------------------------------------------------------



 



     Acquisition Agreements: (i) that certain Purchase and Sale Agreement for
Rig 34, dated July 21, 2008, between Borrower and Rowan Drilling Company, Inc.,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time in accordance with this Agreement together, (ii) that certain
Purchase and Sale Agreement for Rig 41, dated July 21, 2008, between Borrower
and Rowan Drilling Company, Inc., as the same may be amended, supplemented,
replaced or otherwise modified from time to time in accordance with this
Agreement and (iii) such other purchase and sale agreements that Borrower may
enter into from time to time for the acquisition of up to an additional five
land-based drilling rigs, which agreements contain terms, are on conditions and
otherwise in form and scope satisfactory to the Administrative Agent.
     Acquisition Documents: collectively, the Acquisition Agreements and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
together with all bills of sale, assignments, agreements, instruments and other
documents executed, made or delivered by any Person in connection with the
Acquisition, in each case in form and substance reasonably acceptable to the
Administrative Agent, in each case, as amended, supplemented, or otherwise
modified from time to time in accordance with this Agreement.
     Additional Rigs: up to seven land-based drilling rigs to be identified and
acquired by Borrower pursuant to the Acquisition Documents.
     Administrative Agent: as defined in the preamble hereto.
     Affiliate: as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
Notwithstanding the foregoing, no Lender shall be deemed to be an Affiliate of
the Loan Parties.
     Agents: the collective reference to the Arranger, the Syndication Agent and
the Administrative Agent.
     Aggregate Exposure: with respect to any Lender at any time, an amount equal
to (a) until the funding of the Loans on the Closing Date, such Lender’s
Commitment at such time; (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Loans.
     Aggregate Exposure Percentage: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
     Agreement: this Credit Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.
     Applicable Interest Margin: (a) with respect to the Term A Loans, 5.50% and
(b) with respect to the Term B Loans, 9.00%.
     Applicable Premium: as defined in Section 2.6(e).
     Approved Appraiser: Superior Asset Management or such other independent
appraiser reasonably acceptable to the Administrative Agent having issued an
appraisal report after March 1, 2006.

2



--------------------------------------------------------------------------------



 



     Arranger: as defined in the preamble hereto.
     Asset Sale: any Disposition of Property or series of related Dispositions
of Property (excluding any such Disposition permitted by Sections 6.5(b) and
(e)) which yields aggregate gross proceeds to any Loan Party or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.
     Assignee: as defined in Section 9.6(c).
     Assignment and Acceptance: as defined in Section 9.6(c).
     Assignor: as defined in Section 9.6(c).
     Benefit Plan: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which any Loan Party or a Commonly Controlled
Entity is (or, if such Benefit Plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     Benefitted Lender: as defined in Section 9.7(a).
     Board: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     Borrower: as defined in the preamble hereto.
     Borrower’s knowledge: the best knowledge (after due and diligent
investigation) of Borrower or Holdings, as applicable.
     Borrowing Date: any Business Day specified by Borrower as a date on which
Borrower requests the relevant Lenders to make Loans hereunder.
     Borrowing Notice: with respect to any request for borrowing of Term B Loans
hereunder, a notice from Borrower, substantially in the form of, and containing
the information prescribed by, Exhibit B, delivered to the Administrative Agent.
     Business Day: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York, or Houston, Texas are authorized or
required by law to close.
     Capital Expenditures: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the direct
or indirect acquisition or leasing (pursuant to a Capital Lease) fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements) during such period which are required to be
capitalized under GAAP on a balance sheet of such Person; provided that Capital
Expenditures shall exclude expenditures made with any portion of any
Reinvestment Deferred Amount relating to any Reinvestment Event in compliance
with Sections 2.7(b) and Section 6.7(c).
     Capital Lease: any lease (or other arrangement conveying the right to use)
of a Person with respect to any Property or a combination thereof, the
obligations under which are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP.

3



--------------------------------------------------------------------------------



 



     Capital Lease Obligations: with respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
     Capital Stock: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent membership, partnership or other ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
     Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a “nationally recognized statistical rating organization” (within the
meaning of proposed Rule 3b-10 promulgated by the SEC under the Exchange Act),
if both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
the securities of which state, commonwealth, territory, political subdivision or
taxing authority (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
     Change of Control: the occurrence of any of the following events: (a) Delta
Petroleum Corporation and the Management Investors shall cease to have the power
to vote or direct the voting of securities having a majority of the ordinary
voting power for the election of directors of Holdings (determined on a fully
diluted basis); (b) Delta Petroleum Corporation and the Management Investors
shall cease to own of record and beneficially a majority of the outstanding
common stock of Holdings; (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Delta Petroleum
Corporation and CHK Holdings, L.L.C., shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 20% on a fully diluted basis, of the outstanding
Capital Stock of Holdings entitled to vote for the members of the board of
directors of Holdings; (d) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 50% on a fully diluted basis, of the
outstanding Capital Stock of Delta Petroleum Corporation other than Tracinda
Corporation but provided, in such case, and only for so long as, no amendment,
waiver, restatement or other modification, directly or indirectly, of Article VI
of the DHS Shareholders Agreement is effected without the prior written consent
of the Required Lenders; (e) the board of directors of Borrower or Delta
Petroleum Corporation shall cease to consist of a majority of Continuing
Directors; (f) Holdings shall cease to own and control, of record and
beneficially, directly,

4



--------------------------------------------------------------------------------



 



100% of each class of outstanding Capital Stock of Borrower or Borrower shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of each class of outstanding Capital Stock of each Subsidiary Guarantor or
other Subsidiary of Borrower, in each case free and clear of all Liens (except
Liens created by the Guarantee and Security Agreement); or (g) Article VI of the
DHS Shareholders Agreement is amended, restated, supplemented or otherwise
modified, directly or indirectly, in any respects, or any term or provision
thereof is waived, without the prior written consent of the Required Lenders.
     Closing Date: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date shall be not later than
August 31, 2008.
     Code: the Internal Revenue Code of 1986, as amended from time to time, the
regulations thereunder and publicly available interpretations thereof.
     Collateral: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     Collateral Value Deficiency: at any point in time, the amount, if any, by
which the aggregate Obligations exceed the aggregate Rig Asset Value.
     Commitment: the Term A Commitment and the Term B Commitment, or any
combination of the foregoing, as the context may require.
     Commitment Expiration Date: December 31, 2009.
     Commitment Letter: that certain Letter Agreement, dated as of August 5,
2008, among Borrower, Lehman Brothers Inc. and Lehman Commercial Paper Inc.
     Commonly Controlled Entity: an entity, whether or not incorporated, that is
under common control with Borrower within the meaning of Section 4001 of ERISA
or is part of a group that includes Borrower and that is treated as a single
employer under Section 414 of the Code.
     Comparable Treasury Issue: the U.S. Treasury security selected by Lehman
Brothers Inc. as having a maturity most nearly equal to the period from the
Prepayment Date to the date that is one year after the Closing Date, at the time
of selection and in accordance with customary financial practice in pricing new
issues of corporate debt securities.
     Comparable Treasury Price: with respect to any Prepayment Date occurring
prior to one year after the Closing Date, the average of three Reference
Treasury Dealer Quotations for such Prepayment Date.
     Compliance Certificate: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit C.
     Consolidated Current Assets: at any date, the total consolidated current
assets of Borrower and its Subsidiaries at such date, adjusted for non-cash
assets, determined in conformity with GAAP.
     Consolidated Current Liabilities: at any date, all liabilities of Borrower
and its Subsidiaries at such date which should, in conformity with GAAP, be
classified as current liabilities, adjusted for non-cash liabilities, on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
conformity with GAAP.

5



--------------------------------------------------------------------------------



 



     Consolidated EBITDA: of any Person for any period, Consolidated Net Income
of such Person and its Subsidiaries for such period plus, without duplication
and to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business)
provided that the amounts referred to in this clause (e) shall not, in the
aggregate, exceed for any fiscal year of Borrower $5,000,000 and (f) any other
non-cash charges, including (in case of clauses (e) and (f), charges
representing (i) accruals of or reserves for cash expenditures in a future
period and (ii) amortization of prepaid items paid in cash in a prior period;
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (A) interest income (except to the extent deducted
in determining Consolidated Interest Expense), (B) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (C) income tax credits (to the extent not netted from income tax
expense) and (D) any other non-cash income, all as determined on a consolidated
basis and (E) whether or not included in the statement of such Consolidated Net
Income for such period, all cash expenditures in such period for previously
accrued or reserved for charges or prepaid items to be amortized in future
periods; provided that for purposes of calculating Consolidated EBITDA of
Borrower for any period, (i) the Consolidated EBITDA of any Person or business
acquired by Borrower or its Subsidiaries during such period shall be included on
a pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period) if the consolidated balance sheet of
such acquired Person and its consolidated Subsidiaries as at the end of the
period preceding the acquisition of such Person and the related consolidated
statements of income and stockholders’ equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (1) have been
previously provided to the Administrative Agent and the Lenders and (2) either
(x) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (y) have been found acceptable by the Administrative Agent and
(ii) the Consolidated EBITDA of any Person or business Disposed of by Borrower
or its Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
     Consolidated Interest Coverage Ratio: for any period, the ratio of
(a) Consolidated EBITDA of Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of Borrower and its Subsidiaries for such
period.
     Consolidated Interest Expense: of any Person for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including all commissions,
discounts and other fees and charges owed by such Person with respect to letters
of credit and bankers’ acceptance financing); provided that for purposes of
calculating Consolidated Interest of Borrower for any period, (i) the
Consolidated Interest of any Person or business acquired by Borrower or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) if the consolidated balance sheet of such acquired Person and
its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for

6



--------------------------------------------------------------------------------



 



the period in respect of which Consolidated Interest is to be calculated
(x) have been previously provided to the Administrative Agent and the Lenders
and (y) either (1) have been reported on without a qualification arising out of
the scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found acceptable by the Administrative
Agent and (ii) the Consolidated Interest of any Person or business Disposed of
by Borrower or its Subsidiaries during such period shall be excluded for such
period (assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
     Consolidated Leverage Ratio: as at the last day of any period of four
consecutive fiscal quarters of Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of Borrower and its Subsidiaries for
such period.
     Consolidated Net Income: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Borrower and its consolidated Subsidiaries for any
period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of Borrower or is merged into
or consolidated with Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of Borrower) in which Borrower
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Borrower or such Subsidiary in the form
of dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary, and (d) any
one-time increase or decrease to such consolidated net income (or loss) which is
required to be recorded because of the adoption of new accounting policies,
practices or standards required by GAAP.
     Consolidated Total Debt: at any date, the aggregate principal amount of all
Indebtedness of Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, less (i) the aggregate amount of all
Cash and Cash Equivalents in excess of $1,000,000 and (ii) until the earlier of
(A) the Initial Service Date of any Additional Rig(s) and (B) the quarter ending
June 30, 2010, the aggregate portion of the principal amount of Term B Loans
used to acquire such Additional Rig(s).
     Consolidated Working Capital: at any date, the difference of
(a) Consolidated Current Assets of Borrower on such date less (b) Consolidated
Current Liabilities of Borrower on such date.
     Constituent Documents: with respect to any Person, (a) the articles or
certificate of incorporation, certificate of formation or partnership, articles
of organization, limited liability company agreement or agreement of limited
partnership (or the equivalent organizational documents) of such Person, (b) the
by-laws (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Capital Stock.
     Contingent Obligation: of a Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

7



--------------------------------------------------------------------------------



 



     Continuing Directors: the directors of Borrower or Delta Petroleum
Corporation, as applicable, on the Closing Date, and each other director if, in
each case, such other director’s nomination for election to the board of
directors of Borrower or Delta Petroleum Corporation, as applicable, is
recommended by at least 66-2/3% of the then Continuing Directors or, in the case
of Borrower, such other director receives the vote of the Permitted Investors in
his or her election by the shareholders of Borrower or Delta Petroleum
Corporation, as applicable.
     Contractual Obligation: with respect to any Person, any term, condition or
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.
     Control Investment Affiliate: with respect to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
     Current Ratio: as of any date of determination, the ratio of
(a) Consolidated Current Assets at such date to (b) Consolidated Current
Liabilities at such date.
     Daywork Drilling Contracts: collectively, those certain operating contracts
for utilization of the Rigs entered into by Borrower which have a primary term
of greater than six months, together with any amendments thereto, shall be in
form and substance acceptable to the Lenders.
     Default: any of the events specified in Article VII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     Default Rate: as defined in Section 2.8(a).
     Defensible Title: good and indefeasible title, free and clear of all Liens
other than Permitted Liens.
     Deposit Account Control Agreement: a Deposit Account Control Agreement to
be executed and delivered among any Loan Party, the Administrative Agent and
each bank at which such Loan Party maintains any bank account, in each case,
substantially in the form of Exhibit D or such other form as may be acceptable
to the Administrative Agent in its sole discretion, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     Derivatives Counterparty: as defined in Section 6.6.
     DHS Shareholders Agreement: that certain DHS Holding Company Shareholders
Agreement, dated as of May 16, 2006, by and among Holdings, Delta Petroleum
Corporation, Chesapeake Energy Corporation, Bill Sauer and Tubbs LLLP, as
amended by First Amendment to DHS Holding Company Shareholders Agreement, dated
September 13, 2007.
     Disposition: with respect to any Property, any sale, lease, Sale and
Leaseback Transaction, assignment, conveyance, transfer or other disposition
(including by way of a merger or consolidation) of such Property or any interest
therein (excluding the creation of any Permitted Lien on such Property but
including the sale or factoring at maturity or collection of any accounts or
permitting or suffering any other Person to acquire any interest (other than a
Permitted Lien) in such Property) or the entering into

8



--------------------------------------------------------------------------------



 



any agreement to do any of the foregoing; and the terms “Dispose” and “Disposed
of” shall have correlative meanings.
     Dollars and $: lawful currency of the United States of America.
     Drilling Rig Assets: as defined in Section 3.23.
     Environmental Laws: any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes, decrees or other legally enforceable
requirements (including common law) of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, natural resources or of human health, or employee
health and safety, as has been, is now, or may at any time hereafter be, in
effect, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean
Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.
§ 136 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the regulations
promulgated pursuant thereto, and all analogous state or local statutes and
regulations.
     Environmental Permits: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required or
obtained under any Environmental Law.
     ERISA: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the rules and regulations promulgated thereunder.
     Event of Default: any of the events specified in Article VII; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     Excess Cash Flow: with respect to Borrower for any period, the Consolidated
EBITDA of Borrower for such period plus (a) the excess, if any, of the
Consolidated Working Capital at the beginning of such period over the
Consolidated Working Capital at the end of such period minus (b) the sum of
(without duplication) (i) scheduled and mandatory cash principal payments on the
Loans during such period and optional cash principal payments on the Loans
during such period, (ii) scheduled cash principal payments made by Borrower or
any of its Subsidiaries during such period on other Indebtedness to the extent
such other Indebtedness and payments are permitted by this Agreement,
(iii) scheduled payments made by Borrower or any of its Subsidiaries on Capital
Lease Obligations to the extent such Capital Lease Obligations and payments are
permitted by this Agreement, (iv) Capital Expenditures made by Borrower or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, (v) the excess, if any, of the Consolidated Working Capital at the
end of such period over the Consolidated Working Capital at the beginning of
such period, (vi) expenditures made with any portion of the Reinvestment
Deferred Amount and (vii) Consolidated Interest Expense for such period.
     Exchange Act: the Securities Exchange Act of 1934, as amended.
     Existing Access Agreement: that certain Access Agreement between Stone
Properties, LLC and the Administrative Agent, February 1, 2008.
     Existing Credit Agreement: as defined in the recitals hereto.

9



--------------------------------------------------------------------------------



 



     Existing Deposit Account Control Agreement: collectively, those certain
three Deposit Account Control Agreements among the Administrative Agent and each
of (i) Chapman Trucking Company, Inc. and First Interstate Bank, dated
February 12, 2008, (ii) DHS Drilling Company and First Interstate Bank, dated
January 8, 2008, (iii) DHS Drilling Company and First Interstate Bank, dated
December 20, 2007.
     Existing Credit Documents: the Existing Credit Agreement, together with all
other agreements, instruments, financing statements or other documents executed
or delivered thereunder.
     Existing Indebtedness: (i) all Indebtedness outstanding under the Existing
Credit Documents together with (ii) the Subordinated Indebtedness.
     Existing Loans: as defined in Section 2.1(a).
     Federal Funds Effective Rate: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent.
     Fee Letter: that certain Letter Agreement, dated as of August 5, 2008,
among Borrower, Lehman Brothers Inc. and Lehman Commercial Paper Inc.
     Funding Office: the office specified from time to time by the
Administrative Agent as its funding office by notice to Borrower and the
Lenders.
     GAAP: generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparation of the Pro Forma Balance Sheet.
     Governmental Authority: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any province, commonwealth, territory, possession, county, parish,
town, township, village or municipality, whether now existing or hereafter
constituted or existing.
     Granting Lender: as defined in Section 9.6(g).
     Guarantee and Security Agreement: the Amended and Restated Guarantee and
Security Agreement to be executed and delivered by Holdings, Borrower and each
Subsidiary of Borrower and the Administrative Agent, substantially in the form
of Exhibit E, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time.
     Guarantee Obligation: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit), if to induce the creation of such obligation
of such other Person, the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (w) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(x) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital

10



--------------------------------------------------------------------------------



 



of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (y) to purchase Property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (z) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (I) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (II) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower in good faith.
     Guarantor: each Person who is a party as a “Guarantor” and “Grantor” to a
Guarantee and Security Agreement.
     Hedging Agreement: with respect to any Person, any agreement or
arrangement, or any combination thereof, consisting of interest rate or currency
swaps, caps or collar agreements, foreign exchange agreements, commodity
contracts or similar arrangements entered into by such Person providing for
protection against fluctuations in interest rates, currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
     Indebtedness: of any Person at any date, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; and (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on Property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation. The Indebtedness of a Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
     Indemnified Liabilities: as defined in Section 9.5.
     Indemnitee: as defined in Section 9.5.
     Independent Accountant: KPMG LLP or such other independent certified public
accountants reasonably acceptable to the Administrative Agent.

11



--------------------------------------------------------------------------------



 



     Initial Service Date: (a) with respect to any new build Rig(s), the earlier
of (i) such date as Borrower and the Administrative Agent shall agree and
(ii) the date one year after the date of any borrowings utilized to acquire such
Rig(s), including any borrowings used as a deposit therefor and (b) with respect
to any other Rig(s), the earlier of (i) the date such Rig(s) is acquired by
Borrower or any Subsidiary Guarantor and (ii) the date three months after the
date of any borrowings utilized to acquire such Rig(s), including any borrowings
used as a deposit therefor or, in the case of borrowings for purposes of
acquiring Rig 34, four months after the closing date.
     Insolvency: with respect to any Multiemployer Plan, the condition that such
Benefit Plan is insolvent within the meaning of Section 4245 of ERISA.
     Insolvent: pertaining to a condition of Insolvency.
     Intellectual Property: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including,
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, service-marks, technology, know-how and processes, licenses or rights
to use databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information, recipes, formulas,
trade secrets and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
     Interest Payment Date: (a) the first Business Day immediately following the
end of each calendar quarter, commencing with September 30, 2008 (so that the
first Interest Payment Date is October 1, 2008), and the Maturity Date and
(b) the date of any repayment or prepayment made with respect to any Loan.
     Interest Rate: subject to Section 2.10, for each LIBOR Period, a rate per
annum equal to the LIBOR Rate plus the Applicable Interest Margin.
     Investment: for any Person (a) the acquisition (whether for cash, Property
of such Person, services or securities or otherwise) of Capital Stock, bonds,
notes, debentures, debt securities, partnership or other ownership interests or
other securities of, or any Property constituting an ongoing business of, or the
making of any capital contribution to, any other Person or any agreement to make
any such acquisition or capital contribution, (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold in the ordinary course of business), (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person, and (d) any other investment that would be
classified as such on a balance sheet of such Person in accordance with GAAP.
     Lenders: as defined in the preamble hereto.
     LIBOR Business Day: a Business Day on which banks in the city of London,
England are generally open for dealings in Dollar deposits in the London
interbank market.
     LIBOR Period: each period commencing on a LIBOR Business Day and ending on
the first LIBOR Business Day of the month beginning three months thereafter;
provided that the first LIBOR

12



--------------------------------------------------------------------------------



 



Period shall begin on the Closing Date and end on September 30, 2008, and each
successive LIBOR Period shall begin on the last LIBOR Business Day of the
immediately preceding LIBOR Period.
     LIBOR Rate: for each LIBOR Period, a rate of interest determined by the
Administrative Agent equal to the greater of:
(a) 2.75%; and
(b) (i) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Reuters Screen LIBOR01 (or any successor
thereto) as of 11:00 a.m. (London time) on the second full LIBOR Business Day
preceding the first day of each LIBOR Period (unless such date is not a Business
Day, in which event the next succeeding Business Day will be used); divided by
     (ii) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) that are required to be maintained by a member bank of the Federal
Reserve System.
     If such interest rates shall cease to be available from Reuters News
Service, the LIBOR Rate shall be determined from such comparable publicly
available financial reporting service for displaying any Eurodollar rates as
shall be reasonably selected by the Administrative Agent.
     Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to assure payment or performance of any
Indebtedness or other obligation (including any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction naming the owner of the asset to which such Lien relates
as debtor).
     Loans: as defined in Section 2.1(b).
     Loan Documents: this Agreement, the Commitment Letter, the Fee Letter, the
Security Documents, the Notes and each certificate, agreement, waiver, consent
or document executed by a Loan Party and delivered to the Administrative Agent
or any Lender in connection with or pursuant to any of the foregoing.
     Loan Parties: Holdings, Borrower and each Subsidiary of Borrower.
     Loan Percentage: the Term A Loan Percentage or the Term B Loan Percentage,
or any combination of the foregoing, as the context may require.
     Management Investors: collectively, Bill Sauer, Jr. and Gregg Tubbs.
     Make-Whole Price: an amount equal to the greater of:

13



--------------------------------------------------------------------------------



 



  (1)   100% of the principal amount of the Loans to be prepaid; and     (2)  
the sum of the present values of (A) the principal amount of the Loans to be
prepaid plus the Applicable Premium on August 30, 2009 and (B) the remaining
scheduled payments of interest from the Prepayment Date to August 30, 2009 (not
including any portion of such payments of interest accrued as of the Prepayment
Date) discounted back to the Prepayment Date on a semi-annual basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate plus 50
basis points.

     Material Adverse Effect: a material adverse effect on any of (a) the
results of operations, business, assets, liabilities, property, condition
(financial or otherwise), management, value or prospects of the Loan Parties
taken as a whole, (b) the value of the Collateral (except when such value is
affected by then-current market conditions), (c) the legality, validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder, (d) the
perfection or priority of the Liens granted pursuant to the Security Documents
or (e) the ability of Borrower to repay the Obligations or of the Loan Parties
to perform their obligations under the Loan Documents.
     Material Environmental Amount: an amount or amounts payable or reasonably
likely to become payable by any Loan Party or any of its Subsidiaries, in the
aggregate in excess of $100,000, for costs to comply with or any liability under
any Environmental Law, failure to obtain or comply with any Environmental
Permit, costs of any investigation, and any remediation, of any Material of
Environmental Concern, and any other cost or liability, including compensatory
damages (including damages to natural resources), punitive damages, fines, and
penalties pursuant to any Environmental Law.
     Materials of Environmental Concern: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, natural gas or natural gas products, mercury, hydrogen sulfide,
drilling fluids, produced water, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.
     Maturity Date: as defined in Section 2.3.
     Moody’s: Moody’s Investors Service, Inc.
     Mortgaged Properties: the Real Property listed on Schedule 1.2, together
with any additional Real Properties which Borrower or any Subsidiary may
hereafter acquire, in each case as to which the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to one or more
Mortgages.
     Mortgages: each of the mortgages and deeds of trust, if any, made by any
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, in each case, in form and substance acceptable
to the Administrative Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
     Multiemployer Plan: a Benefit Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
     Net Cash Proceeds: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of

14



--------------------------------------------------------------------------------



 



deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) of such Asset Sale or Recovery Event, net of (i) amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), (ii) in
the case of an Asset Sale, attorneys’ fees, accountants’ fees, investment bank
fees and other reasonable and customary fees and expenses actually incurred in
connection therewith and (iii) taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); provided that the evidence of each
of (i), (ii) and (iii) is provided to the Administrative Agent in form and
substance reasonably satisfactory to it, and (b) in connection with any issuance
or sale of Capital Stock or debt securities or instruments or the incurrence of
Indebtedness for borrowed money, the cash proceeds received from such issuance,
sale or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other reasonable
and customary fees and expenses actually incurred in connection therewith;
provided, that in the case of this clause (b), evidence of such costs is
provided to the Administrative Agent in form and substance reasonably
satisfactory to it.
     Non-Excluded Taxes: as defined in Section 2.11(a).
     Non-U.S. Lender: as defined in Section 2.11(d).
     Note: as defined in Section 2.4(e).
     Obligations: the unpaid principal of and interest on (including, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, reimbursement
obligations, indemnities, costs, expenses (including, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Loan Party pursuant hereto) or otherwise.
     Other Taxes: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     Participant: as defined in Section 9.6(b).
     Patriot Act: as defined in Section 9.18.
     Payment Office: the office specified from time to time by the
Administrative Agent as its payment office by notice to Borrower and the
Lenders.
     PBGC: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     Permits: the collective reference to (i) Environmental Permits, and
(ii) any and all other franchises, licenses, leases, permits, approvals,
consents, notifications, certifications, registrations,

15



--------------------------------------------------------------------------------



 



authorizations, exemptions, variances, qualifications, easements and rights of
way of any Governmental Authority or third party.
     Permitted Capital Expenditures: as defined in Section 6.7(d).
     Permitted Capex Amount: as defined in Section 6.7.
     Permitted Equity Financing: any sale or issuance of the Capital Stock of
Holdings for cash not resulting in a Change of Control and any cash contribution
to the capital of Holdings by a Permitted Investor, in each case, (i) the sole
purposes of which is to fund Capital Expenditures by Borrower or any Subsidiary
Guarantor within the fiscal quarter in which such sale, issuance or contribution
is made and (ii) the net proceeds of which Holdings contributes in full to
Borrower concurrently with the consummation of such sale, issuance of
contribution.
     Permitted Indebtedness: as defined in Section 6.2.
     Permitted Investors: the collective reference to Delta Petroleum
Corporation, CHK Holdings, L.L.C. and the Management Investors.
     Permitted Liens: the collective reference to (i) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 6.3 and (ii) in the case of
Collateral consisting of Pledged Stock, non-consensual Liens permitted by
Section 6.3 to the extent arising by operation of law.
     Person: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
     Pledged Stock: as defined in the Guarantee and Security Agreement.
     Prepayment Date: (a) with respect to any mandatory prepayment pursuant to
Section 2.7, the date of such mandatory prepayment and (b) with respect to any
optional prepayment pursuant to Section 2.6, the date of such optional
prepayment.
     Pro Forma Balance Sheet: as defined in Section 3.1(a).
     Projections: as defined in Section 5.3(c).
     Property: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
     Purchase Price Refund: any amount received by any Loan Party after the
Closing Date as a result of a purchase price adjustment or similar event in
connection with any acquisition of Property by such Loan Party.
     Qualified Investment: expenditures incurred (i) to acquire or repair
similar assets owned (or to be owned) by Borrower or any Wholly Owned Subsidiary
Guarantor of the same type as those subject to such Reinvestment Event or
equipment (or to be owned) by and useful in the business of Borrower or any
Wholly Owned Subsidiary Guarantor or (ii) to reimburse Borrower or such Wholly
Owned Subsidiary Guarantor for amounts paid from the operating cash flow of such
Person in advance of the receipt of Net Cash Proceeds with respect to any
Recovery Event in order to repair or replace the assets of Borrower or any
Wholly Owned Subsidiary Guarantor that have been damaged, destroyed or lost as a
result of any

16



--------------------------------------------------------------------------------



 



casualty event or condemnation; provided that Borrower or such Wholly Owned
Subsidiary Guarantor shall not be reimbursed in an amount exceeding the Net Cash
Proceeds actually received in connection with such Recovery Event.
     Real Property: the surface, subsurface and mineral rights, buildings and
interests and any appurtenances thereto owned, leased or otherwise held by any
Loan Party or its Subsidiaries.
     Recovery Event: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding (or proceeding in lieu
thereof) relating to any asset of any Loan Party.
     Reference Treasury Dealer Quotations: the average, as determined by the
Administrative Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) at 5:00
p.m., New York City time, on the third Business Day preceding the Prepayment
Date.
     Register: as defined in Section 9.6(d).
     Regulation U: Regulation U of the Board as in effect from time to time.
     Reinvestment Deferred Amount: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are duly specified in a Reinvestment Notice as not being required to be
initially applied to prepay the Loans pursuant to Section 2.7(b) as a result of
the delivery of a Reinvestment Notice.
     Reinvestment Event: any Asset Sale, Purchase Price Refund or Recovery Event
in respect of which Borrower has delivered a Reinvestment Notice.
     Reinvestment Notice: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
stating that Borrower (directly or indirectly through a Wholly Owned Subsidiary
Guarantor) intends and expects to use all or a specified portion of the Net Cash
Proceeds of a Reinvestment Event specified in such notice to make a Qualified
Investment.
     Reinvestment Prepayment Amount: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less the portion, if any, thereof
expended prior to the relevant Reinvestment Prepayment Date to make a Qualified
Investment.
     Reinvestment Prepayment Date: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which Borrower shall have determined not to, or shall have
otherwise ceased to, make a Qualified Investment with all or any portion of the
relevant Reinvestment Deferred Amount.
     Related Fund: with respect to any Lender, any fund that (a) invests in
commercial loans and (b) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.
     Reorganization: with respect to any Multiemployer Plan, the condition that
such Benefit Plan is in reorganization within the meaning of Section 4241 of
ERISA.

17



--------------------------------------------------------------------------------



 



     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
     Required Equity Contribution: as defined in Section 5.15.
     Required Lenders: at any time, Lenders having Aggregate Exposure
Percentages of more than 66 2/3%.
     Requirement of Law: as to any Person, the Constituent Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
     Responsible Officer: as to any Loan Party, the chief executive officer,
president or chief financial officer of such Loan Party, but in any event, with
respect to financial matters, the chief financial officer of such Loan Party.
Unless otherwise qualified, all references to a “Responsible Officer” shall
refer to a Responsible Officer of Borrower.
     Restricted Payments: as defined in Section 6.6.
     Rig: any of the land-based drilling and workover rigs owned by any Loan
Party, including the Additional Rigs.
     Rig Appraisal: a written appraisal in form, content and detail reasonably
satisfactory to the Administrative Agent prepared by an Approved Appraiser.
     Rig Accessories: all pumps, drilling equipment, machinery, equipment and
parts.
     Rig Asset Value: the “as is, where is” six month, orderly liquidation value
of the Drilling Rig Assets.
     Specified Drilling Assets: the Rigs and certain equipment described on
Schedule 1.3.
     S&P: Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.
     Sale and Leaseback Transaction: any sale or other transfer of Property by
any Person with the intent of such Person or an Affiliate thereof to lease such
Property as lessee.
     SEC: the Securities and Exchange Commission (or successor thereto or an
analogous Governmental Authority).
     Secured Parties: collectively, the Administrative Agent and any Lender.
     Security Documents: the collective reference to the Guarantee and Security
Agreement, the Mortgages, each Deposit Account Control Agreement, each Access
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure any
of the Obligations, in each case, as the same may be amended, restated or
otherwise modified from time to time in accordance herewith and therewith.
     Single Employer Plan: any Benefit Plan that is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

18



--------------------------------------------------------------------------------



 



     Solvency Certificate: a solvency certificate and analysis by the chief
financial officer of Borrower substantially in the form of Exhibit F.
     Solvent: with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business,
(d) such Person will be able to pay its debts as they mature and (e) such Person
is not insolvent within the meaning of any applicable Requirement of Law. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
     SPC: as defined in Section 9.6(g).
     Specified Vehicles: is defined in the Guarantee and Security Agreement.
     Subordinated Indebtedness: (i) that certain Indebtedness owed by Borrower
to Delta Petroleum Corporation for cash in the amount of $6,000,000 together
with (ii) that certain Indebtedness owed by Borrower to CHK Holdings, L.L.C. for
cash in the amount of $6,000,000, both as further evidenced by Subordinated
Promissory Notes dated March 27, 2008.
     Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of Capital Stock having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company or other entity are at the time owned, or the management of which is
otherwise controlled, in each case, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.
     Subsidiary Guarantor: each Subsidiary of Borrower that is a Guarantor.
     Tax Affiliate: with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.
     Tax Returns: as defined in Section 3.11.
     Term A Commitment: as to any Lender, the obligation of such Lender, if any,
to make a Term A Loan to Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term A Commitment” opposite such
Lender’s name on Schedule 1.1 hereto, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be reduced pursuant to Section 2.1. The original aggregate amount of the
Term A Commitments is

19



--------------------------------------------------------------------------------



 



$75,000,000, and after giving effect to the conversion and continuation on the
date hereof of the Existing Loans is $0.
     Term A Lender: each Lender that has a Term A Commitment or is the holder of
a Term A Loan.
     Term A Loan Percentage: as to any Term A Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term A Loans then
outstanding constitutes of the aggregate principal amount of all Term A Loans
then outstanding.
     Term A Loans: as defined in Section 2.1(a).
     Term B Commitment: as to any Lender, the obligation of such Lender, if any,
to make a Term B Loan to Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term B Commitment” opposite such
Lender’s name on Schedule 1.1 hereto, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be reduced from time to time pursuant to Section 2.1. The original aggregate
amount of the Term B Commitments is $75,000,000.
     Term B Lender: each Lender that has a Term B Commitment or is the holder of
a Term B Loan.
     Term B Loan Percentage: as to any Term B Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term B Loans then
outstanding constitutes of the aggregate principal amount of all Term B Loans
then outstanding.
     Term B Loans: as defined in Section 2.1(b).
     Transferee: as defined in Section 9.14.
     Treasury Rate: with respect to any Prepayment Date prior to one year after
the Closing Date, (1) the yield, under the heading which represents the average
for the immediately preceding week, appearing in the most recently published
statistical release designated “H. 15(159)” or any successor publication that is
published weekly by the Board and that establishes yields on actively traded
U.S. Treasury securities adjusted to constant maturity under the caption
“Treasury Constant Maturities,” for the maturity corresponding to the Comparable
Treasury Issue (if no maturity is within three months before or after the
Maturity Date, yields for the two published maturities most closely
corresponding to the Comparable Treasury Issue shall be determined, and the
Treasury Rate shall be interpolated or extrapolated from such yields on a
straight-line basis, rounding to the nearest month) or (2) if such release (or
any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the semi-annual equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Prepayment Date. The Treasury Rate shall be calculated on the third
Business Day preceding the applicable Prepayment Date.
     UCC: the Uniform Commercial Code, as in effect from time to time in the
State of New York or other applicable jurisdiction.
     Wholly Owned Subsidiary: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

20



--------------------------------------------------------------------------------



 



     Wholly Owned Subsidiary Guarantor: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of Borrower.
     1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP; provided that for
purposes of Section 6.1, any non-cash items arising under FAS 133, 142, 143 or
144 shall be excluded from the relevant calculation.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) All calculations of financial ratios set forth in Section 6.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
     (f) Each agreement defined in this Agreement shall include all appendices,
exhibits and schedules thereto, and references thereto shall be to such
agreement as amended, restated, replaced, supplemented or otherwise modified;
provided that if the prior written consent of the Required Lenders is required
hereunder for an amendment, restatement, replacement, supplement or other
modification to any such agreement and such consent is obtained, references in
this Agreement to such agreement shall be to such agreement as so amended,
restated, replaced, supplemented or modified.
     (g) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect at the time any such reference is operative.
     (h) The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.
     (i) The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.
     (j) The terms “Lender” and “Administrative Agent” include their respective
successors.
     (k) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock,

21



--------------------------------------------------------------------------------



 



securities (as such term is defined in the Securities Act), revenues, accounts,
leasehold interests and contract rights.
     (l) Each reference to “Loan Party” in Article III shall include any
Subsidiary of Borrower that is or, pursuant to Section 5.10 or Section 6.17, is
required to be a Guarantor.
     1.3 Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”
ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS
     2.1 Loan Commitments.
     (a) The Credit Parties acknowledge and agree that as of immediately prior
to the Closing Date the aggregate principal amount of all loans outstanding
under the Existing Credit Agreement equals $75,000,000 (the “Existing Loans”)
and that, subject to Section 4.1, the entire principal balance of such loans are
hereby converted into and continued as term loans (such loans, “Term A Loans”).
Notwithstanding anything set forth herein to the contrary, in order to effect
the continuation of the Existing Loans as Term A Loans as contemplated by the
preceding sentence, the amount to be funded on the first Borrowing Date by each
Lender hereunder in respect of its Term A Commitment shall be reduced by the
principal amount of such Lender’s Existing Loans converted into and continued as
Term A Loans.
     (b) Subject to the terms and conditions hereof, each Term B Lender
severally agrees to make additional term loans to Borrower, from time to time
prior to the Commitment Expiration Date, on any Borrowing Date requested by
Borrower, subject to Section 4.2, in an aggregate principal amount not to exceed
such Lender’s Term B Commitment as of such Borrowing Date (each such term loan,
a “Term B Loan” and, together with the Term A Loans, the “Loans”).
     (c) The Commitment of any Lender shall be reduced on the date of funding of
any Loan, subject to Section 4.2, by the principal amount of the Loan funded.
The remaining Commitments shall automatically and without notice be reduced to
zero at the close of business on the day preceding the Commitment Expiration
Date. Once repaid, Loans may not be reborrowed and the Commitments, once
terminated or reduced, may not be reinstated. Upon 30 days’ written notice to
the Administrative Agent, Borrower may terminate and permanently reduce any
unused portion of the aggregate Commitments.
     2.2 Procedures for Borrowing. For all Term B Loans Borrower shall deliver
to the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
one Business Day prior to the anticipated borrowing date) requesting that the
Lenders make the Term B Loans on the requested Borrowing Date for such Term B
Loans and specifying the amount to be borrowed. Upon receipt of such Borrowing
Notice, the Administrative Agent shall promptly notify each Lender thereof. Not
later than 12:00 Noon, New York City time, on the Borrowing Date specified for
Term B Loans hereunder, each Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term B Loan or Term B Loans to be made by such Lender; provided that
Borrower shall not deliver a Borrowing Notice, and no Lender is under any
obligation to make available any funds, for Term B Loans in an aggregate amount
for all Lenders less than $1,000,000, and all such Term B Loans shall be made in
integers of $100,000 except, in each case, if such amount is the remaining
unborrowed amount of the Commitments. The Administrative Agent shall make
available to Borrower the aggregate of the

22



--------------------------------------------------------------------------------



 



amounts made available to the Administrative Agent by the Lenders, in like funds
as received by the Administrative Agent.
     2.3 Maturity Date. The Loans of each Lender shall mature on August 31, 2011
(the “Maturity Date”).
     2.4 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Lender the entire unpaid principal
amount of each Loan of such Lender on such date on which the Loans become due
and payable pursuant to this Section 2.4(a), Sections 2.6 or 2.7 or Article VII.
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 2.8.
     (i) The aggregate principal amount of the Term A Loans of each Term A
Lender shall be payable in consecutive quarterly installments on the first
Business Day immediately following the end of each calendar quarter, beginning
April 1, 2010, each of which shall be in an amount equal to such Lender’s Term A
Loan Percentage multiplied by the amount set forth below opposite the
installment amount for the applicable year (with the installments in each such
year being equal in amount):

              Principal Installment   Amount
2008
  $ 0  
2009
  $ 0  
2010
  $ 37,500,000  
2011
  $ 37,500,000  

     (ii) The Term B Loans of each Term B Loan Lender shall be due and payable
in full in immediately available funds on August 31, 2011.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
     (c) The Administrative Agent, on behalf of Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from Borrower and each Lender’s share thereof.
     (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to this Section 2.4 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
Borrower to repay (with applicable interest) the Loans made to Borrower by such
Lender in accordance with the terms of this Agreement.

23



--------------------------------------------------------------------------------



 



     (e) Borrower agrees that, upon the request to the Administrative Agent by
any Lender, Borrower will promptly execute and deliver to such Lender a
promissory note of Borrower evidencing any Loans of such Lender, substantially
in the form of Exhibit G-1, in the case of Term A Loans, and Exhibit G-2, in the
case of any Term B Loans (in each case, a “Note”), with appropriate insertions
as to date and principal amount; provided that delivery of Notes shall not be a
condition precedent to the occurrence of the Closing Date or the making of the
Loans on any Borrowing Date.
     2.5 Fees.
     (a) On the Closing Date, Borrower shall pay the Administrative Agent for
the account of each Lender a fee equal to 1.25% of the amount by which the
Commitments exceed the aggregate outstanding principal balance under the
Existing Credit Agreement as at the time immediately prior to the Closing Date.
     (b) On December 20, 2008, Borrower shall pay the Administrative Agent for
the account of the Lenders as of such first anniversary a fee equal to $375,000,
which fee shall be fully earned on the Closing Date.
     (c) Borrower agrees to pay to the Administrative Agent for the account of
each Lender a fee for the period from and including the Closing Date to the
Commitment Expiration Date, computed at a rate equal to 1/2 of 1% per annum on
the average daily amount of the Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on each Interest Payment
Date and on the Commitment Expiration Date, commencing on the first of such
dates to occur after the Closing Date. Borrower may terminate the availability
of any unused portion of the Commitment upon thirty (30) days prior notice to
the Administrative Agent.
     (d) Borrower shall pay to the Administrative Agent for its own account an
annual nonrefundable administration fee equal to $50,000, such fee to be paid in
advance on the Closing Date and thereafter on each anniversary of the Closing
Date (other than the Maturity Date) or, if any such date is not a Business Day,
on the first Business Day thereafter.
     (e) Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by Borrower and
the Administrative Agent.
     2.6 Optional Prepayments.
     (a) At any time after August 31, 2009, Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent stating the Prepayment
Date and aggregate principal amount of the prepayment, prepay on any date the
outstanding principal amount of the Term A Loans, in whole or in part, at
Borrower’s option, at 100% of the principal amount thereof, together with
accrued interest through the Prepayment Date on the principal amount prepaid, in
accordance with the provisions of this Agreement.
     (b) Subject the concurrent payment of the Applicable Premium, if required,
Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent stating the Prepayment Date and aggregate principal amount
of the prepayment, prepay on any date the outstanding principal amount of the
Term B Loans, in whole or in part, at Borrower’s option, at 100% of the
principal amount thereof, together with accrued interest through the Prepayment
Date on the principal amount prepaid, in accordance with the provisions of this
Agreement.

24



--------------------------------------------------------------------------------



 



     (c) On any date prior to the first anniversary of the Closing Date,
Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent stating the Prepayment Date and aggregate principal amount
of the prepayment, prepay the outstanding principal amount of the Term B Loans
in whole or in part, at Borrower’s option, at the Make-Whole Price, together
with accrued interest through the Prepayment Date on the principal amount
prepaid, in accordance with the provisions of this Agreement.
     (d) On any date after the first anniversary of the Closing Date, subject to
the concurrent payment of the Applicable Premium, Borrower may, upon at least
three Business Days’ prior notice to the Administrative Agent stating the
Prepayment Date and aggregate principal amount of the prepayment, prepay on any
date the outstanding principal amount of the Term B Loans, in whole or in part,
at Borrower’s option, together with accrued interest through the Prepayment Date
on the principal amount prepaid
     (e) For purposes hereof, the “Applicable Premium” shall be a cash amount
equal to the percentages of principal amount of the Loans being prepaid set
forth below:

         
If prepaid on or prior to August 15, 2010
    2.0 %
If prepaid at any time after August 15, 2010
    0.0 %

     (f) Each partial prepayment shall be in an aggregate amount not less than
$1,000,000 or integral multiples of $100,000 in excess thereof, and any such
prepayment must be accompanied by payment of Agent’s and each Lender’s
reasonable out-of-pocket expenses and payment of any LIBOR funding breakage
costs in accordance with Section 2.12. Upon the giving of such notice of
prepayment, the principal amount of the Loans specified to be prepaid and at the
applicable price specified therefor, together with the accrued interest through
the Prepayment Date and, if applicable, the Applicable Premium, shall become due
and payable on the Prepayment Date.
     (g) Upon the giving of any such notice of prepayment, the principal amount
of the Loans specified to be prepaid, together with the accrued interest thereon
through the Prepayment Date shall become due and payable on the Prepayment Date.
     (h) Any optional prepayment under this Section 2.6 shall be applied to the
Loans as set forth in Section 2.9 below.
     2.7 Mandatory Prepayments.
     (a) Unless the Required Lenders shall otherwise agree, if any Capital Stock
shall be issued (excluding any Permitted Equity Financing and the Required
Equity Contribution), or any Indebtedness (excluding any Permitted Indebtedness)
incurred, by any Loan Party or any Person shall make any contribution to the
capital of any Loan Party (excluding any Permitted Equity Financing, the
Required Equity Contribution and contributions by Holdings to the capital of
Borrower, or by Borrower to the capital of any Wholly Owned Subsidiary
Guarantor), then on the date of such issuance, incurrence or capital
contribution, Borrower shall prepay the principal amount of the Loans in an
amount equal to the amount of the Net Cash Proceeds of such issuance, incurrence
or capital contribution. The provisions of this Section 2.7(a) do not constitute
a consent to the issuance of any Capital Stock by any Person whose Capital Stock
is pledged pursuant to any Security Document, or a consent to the incurrence of
any Indebtedness or the making of any capital contribution by any Loan Party.

25



--------------------------------------------------------------------------------



 



     (b) Unless the Required Lenders shall otherwise agree, if on any date any
Loan Party shall receive a Purchase Price Refund or Net Cash Proceeds from any
Asset Sale or Recovery Event then, on the date of receipt by such Person of such
Net Cash Proceeds or such Purchase Price Refund, Borrower shall prepay the
principal amount of the Loans in an amount equal to the amount of such Net Cash
Proceeds or such Purchase Price Refund; provided, however, that in the case of
any Net Cash Proceeds constituting the Reinvestment Deferred Amount with respect
to a Reinvestment Event, Borrower shall prepay the Loans in an amount equal to
the Reinvestment Prepayment Amount applicable to such Reinvestment Event, if
any, on the Reinvestment Prepayment Date with respect to such Reinvestment
Event; provided further that the aggregate Net Cash Proceeds of Reinvestment
Events that may be specified as Reinvestment Deferred Amounts in one or more
Reinvestment Notices shall not exceed $250,000 in the case of any Reinvestment
Event and $500,000 in the aggregate in the case of all Reinvestment Events. The
provisions of this Section do not constitute a consent to the consummation of
any Disposition not permitted by Section 6.5.
     (c) If on any date, a Collateral Value Deficiency exists, Borrower shall
immediately (and in any event no later than the date five Business Days after
such date), and without the necessity of demand by the Administrative Agent,
prepay the principal amount of the Loans by an amount equal to the amount of
such Collateral Value Deficiency.
     (d) Not later than the first business day following the end of the first
quarter following each fiscal year (beginning on April 1, 2010 with respect to
fiscal year 2009), Borrower shall prepay the principal amount of the Loans in an
amount equal to 75% of Excess Cash Flow for such fiscal year;
     (e) Upon the occurrence of a Change of Control, the Required Lenders, at
their sole discretion, may require Borrower to immediately prepay the
outstanding principal amount of the Loans (after considering any prepayments by
Borrower pursuant to Section 2.6), together with all other amounts owing under
this Agreement or any Loan Document including any fees and expenses earned or
then due and payable under any Loan Document.
     (f) Each prepayment of the Loans pursuant to this Section 2.7 shall be
applied in accordance with Section 2.9 below and shall be accompanied by payment
of accrued interest to the Prepayment Date on the principal amount prepaid. Each
prepayment of the Term B Loans pursuant to Sections 2.7(a), (b) (other than
resulting from a sale of the Specified Drilling Assets), (c) or (e) shall
include a concurrent payment of the Applicable Premium or, in the case of
prepayments prior to the first anniversary of the Closing Date, shall be
accompanied by a premium equal to the excess, if any, of the Make-Whole Price
over the principal amount of Loans being prepaid.
     2.8 Interest Rates, Payment Dates and Computation of Interest and Fees.
     Each Loan shall bear interest for each day on which it is outstanding at
the Interest Rate.
     (a) (i) If all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise)
or there shall occur and be continuing any other Event of Default, all
outstanding Loans (whether or not overdue) (to the extent legally permitted)
shall bear interest at a rate per annum that is equal to the Interest Rate plus
2.0% the (“Default Rate”), from the date of such nonpayment of principal or
occurrence of such Event of Default, respectively, until such amount of
principal is paid in full (after as well as before judgment) or until such Event
of Default is no longer continuing, respectively, and (ii) if all or a portion
of any interest payable on any Loan or any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the

26



--------------------------------------------------------------------------------



 



Default Rate, in each case, with respect to clauses (i) and (ii) above, from the
date of such non payment until such amount is paid in full (after as well as
before judgment).
     (b) Subject to Section 2.7(f) and Section 2.9(h), interest on the Loans
shall be payable in arrears on each Interest Payment Date, provided that
interest accruing pursuant to Section 2.8(a) shall be payable from time to time
on demand.
     (c) Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a year of 360 days.
     2.9 Application of Payments.
     (a) The borrowing by Borrower of Loans from the Lenders hereunder, any
reduction of the Commitments of the Lenders and, subject to Section 2.9(c), each
payment by Borrower on account of any fee, shall be made pro rata according to
the respective Term A Loan Percentages or Term B Loan Percentages, as the case
may be, of the relevant Lenders. Each payment (including prepayments) in respect
of principal or interest in respect of any Loans and each payment in respect of
fees or expenses payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders. The foregoing notwithstanding, optional
prepayments and mandatory prepayments of principal pursuant to Sections 2.6 and
2.7 shall be applied to Term A Loans and Term B Loans pro rata according to the
respective aggregate amounts of such Loans then outstanding. Amounts prepaid on
account of the Loans may not be reborrowed.
     (b) So long as no Event of Default shall have occurred and be continuing
all payments and any other amounts received by the Administrative Agent from or
for the benefit of Borrower shall be applied: (i) first, to pay all Obligations
then due and payable and (ii) second, as Borrower so designates.
     (c) After the occurrence and during the continuance of any Event of
Default, Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral, and agrees that the Administrative Agent may, and shall upon either
(A) the written direction of the Required Lenders or (B) the acceleration of the
Obligations pursuant to Section 7.1, apply all payments in respect of any
Obligations and all proceeds of Collateral in the following order:
     (i) first, to the payment or reimbursement of the Administrative Agent for
all costs, expenses, disbursements and losses incurred by the Administrative
Agent and which any Loan Party is required to pay or reimburse pursuant to the
Loan Documents;
     (ii) second, to the payment or reimbursement of the Lenders for all costs,
expenses, disbursements and losses incurred by such Persons and which any Loan
Party is required to pay or reimburse pursuant to the Loan Documents;
     (iii) third, to the payment of interest on the Loans which is then due;
     (iv) fourth, to the payment of principal of the Loans which is then due
(applied on a pro rata basis among Term A Loans and Term B Loans);
     (v) fifth, to the payment or prepayment to the Lenders of all other
Obligations; and
     (vi) sixth, to whomsoever shall be legally entitled thereto.

27



--------------------------------------------------------------------------------



 



     (d) If any Lender owes payments to the Administrative Agent hereunder, any
amounts otherwise distributable under this Section 2.9 to such Lender shall be
deemed to belong to the Administrative Agent to the extent of such unpaid
payments, and the Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender. All
distributions of amounts described in paragraphs second and fifth above shall be
made by the Administrative Agent to each Lender on a pro rata basis determined
by the amount such Obligations owed to such Lender represents of the aggregate
amount of all such Obligations.
     (e) All payments (including prepayments) to be made by Borrower hereunder,
whether on account of principal, interest, premium, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by Borrower after 12:00 Noon, New
York City time, on any Business Day shall be deemed to have been made on the
next following Business Day. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. In the case
of any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then-applicable rate during such
extension.
     (f) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on any Borrowing Date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.9(f) shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the Interest Rate, on demand, from Borrower.
     (g) Unless the Administrative Agent shall have been notified in writing by
Borrower prior to the date of any payment due to be made by Borrower hereunder
that Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that Borrower is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to the Administrative Agent by
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against Borrower.
     (h) Each payment of the Loans shall be accompanied by accrued interest to
the date of such payment on the amount paid.
     2.10 Requirements of Law.

28



--------------------------------------------------------------------------------



 



     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Application or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.11 and changes in the rate of tax on the
overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR Rate hereunder; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, continuing or
maintaining Loans bearing interest by reference to the LIBOR Rate, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case,
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender on an after-tax basis for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.10, it shall promptly notify
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy, reserve requirements or
similar requirements generally acceptable to lending institutions or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Borrower (with a copy to the Administrative Agent)
of a written request therefor, Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction on an after-tax basis.
     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
     (d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) after the Closing Date shall make it unlawful, or any
central bank or other Governmental Authority shall assert after the Closing Date
that it is unlawful, for any Lender to agree to make or to make or to continue
to fund or maintain any Loan bearing interest by reference to the LIBOR Rate,
then, unless that Lender is able to make or to continue to fund or to maintain
such Loan at another branch or office of that Lender without, in that

29



--------------------------------------------------------------------------------



 



Lender’s opinion, adversely affecting it or its Loans or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to Borrower
through the Administrative Agent, (i) the obligation of such Lender to agree to
make or to make or to continue to fund or maintain Loans bearing interest by
reference to the LIBOR Rate shall terminate, and (ii) all of such Lender’s Loans
shall automatically convert at the end of the then-current LIBOR Period with
respect thereto or sooner, if required by such law, regulation or
interpretation, into Loans bearing interest with respect to such Lender from and
after the date of such conversion at a rate per annum equal to the sum of
(x) the Federal Funds Effective Rate in effect from time to time plus 0.50% and
(y) the Applicable Interest Margin.
     2.11 Taxes.
     (a) All payments made by any Loan Party under this Agreement or any other
Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that Borrower or any
Guarantor shall not be required to increase any such amounts payable to any
Agent or any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Agent’s or such Lender’s failure to comply with the
requirements of Sections 2.11(d) or (e) or (ii) that are United States
withholding taxes imposed on amounts payable to such Agent or such Lender at the
time such Agent or such Lender becomes a party to this Agreement, except to the
extent that such Agent’s or such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from Borrower with respect to
such Non-Excluded Taxes pursuant to this Section 2.11(a). Borrower or the
applicable Guarantor shall make any required withholding and pay the full amount
withheld to the relevant tax authority or other Governmental Authority in
accordance with applicable Requirements of Law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower,
as promptly as possible thereafter Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by Borrower showing
payment thereof. If Borrower fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure. The agreements in this Section 2.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
     (d) Each Lender (or Transferee) that is not a citizen or resident of the
United States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United

30



--------------------------------------------------------------------------------



 



States of America (or any jurisdiction thereof), or any estate or trust that is
subject to federal income taxation regardless of the source of its income (a
“Non-U.S. Lender”) shall deliver to Borrower and the Administrative Agent (or,
in the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit H to the effect that such Lender is
eligible for a complete exemption from withholding of U.S. taxes under Section
871(h) or 881(c) of the Code and a Form W-8BEN, or any subsequent versions
thereof or successors thereto properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this Section 2.11(d), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.11(d) that such Non-U.S. Lender is
not legally able to deliver.
     (e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
     2.12 Indemnity. Borrower agrees promptly to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) the failure to make any prepayment of a
Loan after Borrower has given a notice thereof in accordance with the provisions
of this Agreement; (b) the repayment of any Loans that are repaid in whole or in
part prior to the last day of a LIBOR Period (whether such repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, mandatory prepayment, by operation of law or
otherwise); or (c) a default in payment when due of the principal amount of or
interest on any Loan; or (d) a default in making any borrowing of Loans after
Borrower has given notice requesting the same in accordance herewith. Such
indemnification shall include any loss (excluding loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this Section 2.12, each Lender
shall be deemed to have actually funded its relevant Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that Loan and having a maturity comparable to the LIBOR Period; provided that
each Lender may fund each of its Loans in any manner it deems appropriate, and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.12. A certificate as to any amounts payable
pursuant to this Section submitted to Borrower by any Lender shall be conclusive
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

31



--------------------------------------------------------------------------------



 



     2.13 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10 or 2.11(a) with
respect to such Lender, it will, if requested by Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.13 shall affect or postpone
any of the obligations of Borrower or the rights of any Lender pursuant to
Section 2.10 or 2.11(a).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Agents and the Lenders to enter into this Agreement and to
make the Loans, each of Holdings and Borrower hereby represents and warrants,
jointly and severally, to each Agent and each Lender that on the date hereof and
on the Closing Date:
     3.1 Financial Condition.
     (a) The unaudited pro forma consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at June 30, 2008 (including the notes thereto) (the
“Pro Forma Balance Sheet”), copies of which have heretofore been furnished to
the Administrative Agent, has been prepared giving effect (as if such events had
occurred on such date) to the Loans to be made on the Closing Date, the
Acquisition and the other uses of proceeds of the Loans and the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet has
been prepared based on the best information available to Holdings as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Holdings and its consolidated Subsidiaries as at June 30,
2008, assuming that the events specified in the preceding sentence had actually
occurred at such date.
     (b) The audited consolidated balance sheet of Holdings as at December 31,
2007, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from the Independent Accountant, present fairly the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
Holdings as at June 30, 2008, and the related unaudited consolidated statements
of income and cash flows for the nine-month period ended on such date, present
fairly the consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
nine-month period then ended (subject to normal year end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Loan Party has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including, any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from July 1, 2008 to and
including the date hereof there has been no Disposition by any Loan Party of any
material part of its business or Property except as described on
Schedule 3.1(b).
     3.2 No Change. Since December 31, 2007, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
     3.3 Corporate Existence; Compliance with Law.

32



--------------------------------------------------------------------------------



 



     (a) Each of the Loan Parties (i) is duly incorporated, organized or formed,
as applicable, validly existing and (if relevant) in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as the
case may be, (ii) has the corporate, company or partnership power and authority,
as applicable, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation, company or
partnership, as applicable, and (if relevant) in good standing under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (iv) is in compliance with its
Constituent Documents and (v) is in compliance with all Requirements of Law
(other than its Constituent Documents) except to the extent that the failure to
comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (b) Each Loan Party has all Permits necessary for the ownership and, if any
Loan Party is the operator, operation of its Properties and the conduct of its
businesses except for those Permits the failure of which to have could not
reasonably be expected to have a Material Adverse Effect, and is in compliance
in all material respects with the terms and conditions of all such Permits.
     3.4 Entity Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority (corporate or otherwise), and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.21. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     3.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to any Loan Party could reasonably be expected
to have a Material Adverse Effect. No performance of a Contractual Obligation by
any Loan Party, either unconditionally or upon the happening of an event, would
result in the creation of a Lien (other than a Permitted Lien) on the Property
of any Loan Party.
     3.6 No Indebtedness; No Material Litigation.
     (a) After giving effect to the making of the Loans and application of the
proceeds thereof on the Closing Date, no Loan Party shall have outstanding any
Indebtedness other than the Loans.

33



--------------------------------------------------------------------------------



 



     (b) No litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to Borrower’s knowledge, threatened by
or against any Loan Party or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
     3.7 No Default. No Loan Party is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
     3.8 Ownership of Property; Liens.
     (a) No Loan Party holds any Real Property in fee simple. Schedule 1.2
describes all Real Property in which any Loan Party holds a leasehold interest.
The Loan Parties have valid leasehold interests in all such Real Property and
Defensible Title to, or a valid leasehold interest in, all other Property
material to its business, and none of such Property is subject to any Lien other
than Permitted Liens.
     (b) The Rigs are (i) mobile equipment which are not designed to be
permanently used in any one location; (ii) not property subject to Revised
Colorado Statue §§ 42-6-120 or 42-6-121 or any comparable statute, law,
regulation or rule of any state in which any of the Rigs is located and not
certificated as motor vehicles under the laws of any jurisdiction; and (iii) not
fixtures under the laws of any jurisdiction in which any of the Rigs is located.
     3.9 Insurance. All policies of insurance of any kind or nature of any Loan
Party, including policies of fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as is customarily carried by businesses of the
size and character such Loan Party. No Loan Party has been refused insurance for
any material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).
     3.10 Intellectual Property. Each Loan Party owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use by any Loan Party of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor, to
Borrower’s knowledge, is there any valid basis for any such claim. The use of
Intellectual Property by any Loan Party does not infringe on the rights of any
Person in any material respect.
     3.11 Taxes. Each Loan Party has filed or caused to be filed all federal,
state and other material tax returns, reports and statements (collectively, “Tax
Returns”) that are required to be filed by such Loan Party or any of its Tax
Affiliates with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed; all such Tax Returns are true
and correct in all material respects and correctly reflect the facts regarding
the income, business, assets, operations, activities, status or other matters of
such Loan Party and any other information required to be shown thereon; each
Loan Party has paid, prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof, all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property and all other taxes, fees or other charges imposed on
it or any of its Property by or otherwise due and payable to any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such Loan
Party); and no tax Lien has been filed against the Property of any Loan Party,
and, to

34



--------------------------------------------------------------------------------



 



Borrower’s knowledge, no claim is being asserted, with respect to any such tax,
fee or other charge. No Tax Return is under audit or examination by any
Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Loan Party and
each of its Tax Affiliates from their respective employees for all periods in
full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Loan Party
(i) intends to treat the Loans or any other transaction contemplated hereby as
being a “reportable transaction” (within the meaning of Treasury
Regulation 1.6011-4) or (ii) is aware of any facts or events that would result
in such treatment.
     3.12 Federal Regulations. No part of the proceeds of any Loans will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
regulations of the Board.
     3.13 Labor Matters. There are no strikes, stoppages or slowdowns or other
labor disputes against any Loan Party pending or, to Borrower’s knowledge,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of any Loan Party have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from any Loan Party on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of such Loan Party.
     3.14 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Benefit Plan, and each
Benefit Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Benefit Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Benefit
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount. Neither any
Loan Party nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither any Loan
Party nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if such Loan Party or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
     3.15 Regulations.
     (a) No Loan Party is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (b) No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) which limits its ability to incur
Indebtedness.

35



--------------------------------------------------------------------------------



 



     (c) No Loan Party is a “holding company” or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     (d) No Mortgage encumbers improved Real Property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.
     3.16 Capital Stock; Subsidiaries.
     (a) All of the outstanding Capital Stock of each Loan Party has been duly
authorized and validly issued and is fully paid and non-assessable and, in the
case of each Loan Party other than Holdings, has been duly pledged as Collateral
under the Guarantee and Security Agreement and is free and clear of all Liens
(except Liens pursuant to the Security Documents).
     (b) The Subsidiaries listed on Schedule 3.16 constitute all the
Subsidiaries of each Loan Party as of the Closing Date. Schedule 3.16 sets forth
as of the Closing Date the exact legal name (as reflected on the certificate of
incorporation (or formation) and jurisdiction of incorporation (or formation) of
each Subsidiary of any Loan Party and, as to each such Subsidiary, the
percentage and number of each class of Capital Stock owned by each Loan Party.
     (c) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options with respect
to Capital Stock of Holdings granted to employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of any Loan
Party, except as disclosed on Schedule 3.16.
     (d) Holdings owns directly all of the outstanding Capital Stock of
Borrower. No Loan Party owns or holds, directly or indirectly, any Capital Stock
of any Person other than any Subsidiary. Borrower owns, directly or indirectly
through other Subsidiaries, all of the outstanding Capital Stock of its
Subsidiaries. Each Loan Party is a party to the Guarantee and Security
Agreement.
     (e) There are no agreements or understandings (other than the Loan
Documents): (i) to which any Loan Party is a party with respect to the voting,
sale or transfer of any shares of Capital Stock of Holdings or any Loan Party or
restricting the transfer or hypothecation of any such shares or (ii) with
respect to the voting, sale or transfer of any shares of Capital Stock of any
Loan Party (other than Holdings) or restricting the transfer or hypothecation of
any such shares.
     3.17 Use of Proceeds. The proceeds of the Loans shall be used to repay or
refinance the Existing Indebtedness, finance the purchase, refurbishment and/or
construction of the Additional Rigs and to pay related fees and expenses and for
general corporate purposes.
     3.18 Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in
(a) any Daywork Drilling Contract, or (b)  the business relationship between
(i) either Loan Party, on the one hand, and any customer or any group thereof,
on the other hand, whose agreements with either Loan Party is individually or in
the aggregate material to the business or operations of Borrower, or (ii) either
Loan Party, on the one hand, and any material supplier thereof, on the other
hand; and there exists no present state of facts or circumstances that could
give rise to or result in any such termination, cancellation, limitation,
modification or change. No Person providing any materials or services to either
Loan Party has filed, or threatened to file, a mechanics’, materialmen’s,
repairmen’s or other like Lien on any Drilling Rig Assets.

36



--------------------------------------------------------------------------------



 



     3.19 Environmental Matters. Other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to
result in the payment of a Material Environmental Amount:
     (a) Each Loan Party: (i) is, and within the period of all applicable
statutes of limitation has been, in compliance with all applicable Environmental
Laws; (ii) holds all Environmental Permits (each of which is in full force and
effect) required for any of their current or intended operations or for any
property owned, leased, or otherwise operated by any of them; (iii) is, and
within the period of all applicable statutes of limitation has been, in
compliance with all of their Environmental Permits; and (iv) reasonably believes
that: each of their Environmental Permits will be timely renewed and complied
with, without material expense; any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with, without
material expense; and compliance with any Environmental Law that is or is
expected to become applicable to any of them will be timely attained and
maintained, without material expense.
     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any Real Property now or formerly owned, leased or operated by any Loan
Party, or at any other location (including, any location to which Materials of
Environmental Concern have been sent for re-use or recycling or for treatment,
storage, or disposal) which could reasonably be expected to (i) give rise to
liability of any Loan Party under any applicable Environmental Law or otherwise
result in costs to any Loan Party, or (ii) interfere with the continued
operations of any Loan Party, or (iii) impair the fair saleable value of any
Property owned or leased by any Loan Party
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law or Environmental Permit to which any Loan Party is, or to
Borrower’s knowledge, or any of its Subsidiaries will be, named as a party that
is pending or, to Borrower’s knowledge, threatened.
     (d) No Loan Party has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern.
     (e) No Loan Party has entered into or agreed to any consent decree, order,
or settlement or other agreement, or is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with or liability under any
Environmental Law.
     (f) No Loan Party has assumed or retained, by contract or operation of law,
any liabilities of any kind, fixed or contingent, known or unknown, under any
Environmental Law or with respect to any Material of Environmental Concern.
     (g) Borrower has made available to the Administrative Agent and the Lenders
copies of all significant reports, correspondence and other documents in its
possession, custody or control regarding compliance by any Loan Party with or
potential liability of any Loan party under Environmental Laws or Environmental
Permits.
     3.20 Accuracy of Information, Etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Agents or the Lenders or any of them, by or on behalf
of any Loan Party for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents, contained as of the date such

37



--------------------------------------------------------------------------------



 



statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Holdings and Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agents
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.
     3.21 Security Documents.
     (a) The Guarantee and Security Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of the Pledged Stock
described in the Guarantee and Security Agreement, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and,
in the case of Pledged Stock that is a “security” (as defined in the UCC) but is
not evidenced by a certificate, when an Instructions Agreement, substantially in
the form of Annex A to the Guarantee and Security Agreement, has been delivered
to the Administrative Agent, and in the case of any other Collateral described
in the Guarantee and Security Agreement, when financing statements in
appropriate form are filed in the offices specified on Schedule 3.21(a)-1 (which
financing statements may be filed by the Administrative Agent) at any time and
such other filings as are specified on Schedule 2 to the Guarantee and Security
Agreement have been completed (all of which filings may be filed by the
Administrative Agent) at any time, the Guarantee and Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds and
products thereof, as security for the Obligations (as defined in the Guarantee
and Security Agreement), in each case prior and superior in right to any other
Person (except (in the case of Collateral other than securities pledged by any
Loan Party) Permitted Liens). Schedule 3.21(a)-2 lists each UCC Financing
Statement that (i) names any Loan Party as debtor and (ii) will remain on file
after the Closing Date. Schedule 3.21(a)-3 lists each UCC Financing Statement
that (i) names any Loan Party as debtor and (ii) will be terminated on or prior
to the Closing Date; and on or prior to the Closing Date, Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
termination statements, signed by the relevant secured party, in respect of each
such UCC Financing Statement.
     (b) The Mortgaged Properties constitute all of the Real Property owned by
the Loan Parties. Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof; and when the Mortgages are filed in the offices
specified on Schedule 3.21(b) (in the case of Mortgages to be executed and
delivered on the Closing Date) or in the recording office designated by Borrower
(in the case of any Mortgage to be executed and delivered pursuant to
Section 5.10(a)), each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein and the proceeds and products thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Persons holding
Liens or other encumbrances or rights permitted by the relevant Mortgage).

38



--------------------------------------------------------------------------------



 



     3.22 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
     3.23 Drilling Rig Assets. Set forth on Schedule 3.23 is a complete and
accurate list and description of (a) each Rig (including, on a Rig by Rig basis,
(i) identification of the rig number of each Rig and the owner thereof and
(ii) identification of the location of each Rig (by county, state and country)),
(b) each Rig Accessory and (c) each contract right of any Loan Party relating to
the use, operation, refurbishment, upgrade or purchase of any Rig or Rig
Accessories (collectively, the “Drilling Rig Assets”), and such Drilling Rig
Assets constitute all of the land-based drilling rigs, Rig Accessories and
related contracts rights owned or held by any Loan Party on the Closing Date.
     3.24 Contingent Obligations. There will be no material Contingent
Obligations of any Loan Party existing at the Closing Date.
     3.25 Bank Accounts. Schedule 3.25 lists all accounts maintained by or for
the benefit of any Loan Party with any bank or financial institution.
     3.26 Access Agreements. No books or records of any Loan Party are located
or maintained on any premises owned by a third party or leased by a third party
to any Loan Party other than such premises as to which the Administrative Agent
has received an Access Agreement from such Loan Party.
     3.27 Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with such
Loan Party is individually or in the aggregate material to the business or
operations of the Loan Parties, or (ii) any Loan Party, on the one hand, and any
material supplier thereof, on the other hand; and there exists no present state
of facts or circumstances that could reasonably be expected to give rise to or
result in any such termination, cancellation, limitation, modification or
change.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Conditions to Initial Loan. The effectiveness of this Agreement, and
the agreement of each Lender to make the Loan requested to be made by it
hereunder on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such Loan on the Closing Date, of the following
conditions precedent:
     (a) Loan Documents. The Administrative Agent shall have received this
Agreement and the Guarantee and Security Agreement, in each case executed and
delivered by a duly authorized officer of each of the parties thereto.
     (b) Constituent Documents. All documents establishing or implementing the
ownership, capital and corporate, organizational, tax and legal structure of
each Loan Party shall be reasonably satisfactory to the Administrative Agent.
     (c) Projections and Business Plan. The Administrative Agent shall have
received (i) Projections for the 2008 fiscal year and a business plan for fiscal
years 2008 through 2011, in each case, satisfactory to it in its sole
discretion, and (ii) projections with respect to the expected revenue to be
earned through the utilization of Rig 41 and the expected dates such Rigs will
be placed under contract.

39



--------------------------------------------------------------------------------



 



     (d) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements for the 2007 fiscal year and (iii) unaudited interim consolidated
financial statements of Borrower since June 30, 2008 for each fiscal month and
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available; and such financial statements shall not, in
the reasonable judgment of the Administrative Agent or the Lenders, reflect any
Material Adverse Effect since December 31, 2007.
     (e) Approvals. Permits and third party approvals necessary or, in the sole
discretion of the Administrative Agent, advisable to be obtained by a Loan Party
in connection with this Agreement, the Security Documents and the continuing
operations of Holdings, Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.
     (f) Related Agreements. The Administrative Agent shall have received (in a
form reasonably satisfactory to the Administrative Agent), true and correct
copies, certified to be true, correct and complete as of the Closing Date by a
Responsible Officer of Borrower, of fully executed versions of such other
documents or instruments as may be reasonably requested by the Administrative
Agent, including, a copy of any debt instrument, security agreement or other
material contract to which the Loan Parties may be a party.
     (g) Subordinated Indebtedness. No principal payments shall have been made
on the Subordinated Indebtedness prior to the Closing Date. For avoidance of
doubt, interest due as of the date of conversion, which amount is estimated to
be approximately $230,000, however, is permitted to be paid, and may be paid
with proceeds from a sale of the Specified Drilling Assets.
     (h) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Closing Date; provided, that prior to Closing the Administrative
Agent shall provide Borrower a good faith estimate of its legal fees and
expenses if such fees and expenses have reached or are expected to exceed
$30,000 for services provided through the Closing Date. All such amounts will be
paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by Borrower to the Administrative Agent on or
before the Closing Date.
     (i) Solvency. The Lenders shall have received a reasonably satisfactory
Solvency Certificate which shall document the solvency of the Loan Parties
considered as a whole after giving effect to the transactions contemplated
hereby.
     (j) Budget. The Lenders shall have received a budget for Borrower and its
Subsidiaries for the 2008 fiscal year which budget shall be reasonably
acceptable to the Administrative Agent and the Lenders.
     (k) Lien Searches. The Administrative Agent shall have received the results
of a recent lien, search in each of the jurisdictions or offices in which UCC
financing statements or other filings or recordations should be made to evidence
or perfect (with the priority required under the Loan Documents) security
interests in all assets of the Loan Parties (or would have been made at any time
during the five years immediately preceding the Closing Date to perfect Liens on
any assets owned on the Closing Date by any Loan Party), and such search shall
reveal no Liens on any of the assets of the Loan Party, except

40



--------------------------------------------------------------------------------



 



for Permitted Liens or Liens set forth on Schedule 3.21(a)-3 that were
terminated, released or otherwise discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
     (l) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions and attachments.
     (m) Other Certifications. The Administrative Agent shall have received the
following:
     (i) a copy of the charter of each Loan Party and each amendment thereto,
certified (as of a date reasonably near the date of the initial extension of
credit) as being a true and correct copy thereof by the Secretary of State or
other applicable Governmental Authority of the jurisdiction in which each such
Loan Party is organized;
     (ii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each Loan Party is
organized, dated reasonably near the date of the initial extension of credit,
listing the charter such Loan Party and each amendment thereto on file in such
office and certifying that (A) such amendments are the only amendments to such
Loan Party’s charter on file in such office, (B) such Loan Party has paid all
franchise taxes to the date of such certificate and (C) such Loan Party is duly
organized and in good standing under the laws of such jurisdiction;
     (iii) an electronic confirmation from the Secretary of State or other
applicable Governmental Authority of each jurisdiction in which each such Loan
Party is organized certifying that such Loan Party is duly organized and in good
standing under the laws of such jurisdiction on the date of the initial
extension of credit; prepared by, or on behalf of, a filing service acceptable
to the Administrative Agent; and
     (iv) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the States of Colorado and Nevada, as applicable,
dated reasonably near the date of the initial extension of credit, stating that
each Loan Party is duly qualified and in good standing as a foreign corporation
or entity in each such jurisdiction and has filed all annual reports required to
be filed to the date of such certificate; and electronic confirmation, from the
Secretary of State or other applicable Governmental Authority of each such
jurisdiction on the date of the initial extension of credit as to the due
qualification and continued good standing of each such Person as a foreign
corporation or entity in each such jurisdiction on or about such date, prepared
by, or on behalf of, a filing service acceptable to the Administrative Agent.
     (n) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Shughart Thomson & Kilroy, counsel to the Loan
Parties, with respect to such matters as may be reasonably requested by the
Administrative Agent, and in form and substance satisfactory to the
Administrative Agent; and
     (ii) the legal opinion of special Wyoming counsel to the Loan Parties, with
respect to such matters as may be reasonably requested by the Administrative
Agent, and in form and substance satisfactory to the Administrative Agent.

41



--------------------------------------------------------------------------------



 



     (o) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guarantee and Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii) in
the case of Capital Stock that is a “security” (as defined in the UCC) but is
not evidenced by a certificate, an Instructions Agreement, substantially in the
form of Annex A to the Guarantee and Security Agreement, duly executed by any
issuer of Capital Stock pledged pursuant to the Guarantee and Security Agreement
and (iii) each promissory note pledged pursuant to the Guarantee and Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank satisfactory to the Administrative Agent) by the pledgor
thereof.
     (p) Specified Vehicles. The Administrative Agent shall have received
certificates of title for each of the Specified Vehicles.
     (q) Rig Appraisals. The Administrative Agent shall have received Rig
Appraisals for each Rig, except for the Additional Rigs.
     (r) Lender Consents. Each of the Lenders shall have received all internal
consents and approvals necessary for the consummation of the transactions
contemplated by this Agreement and the Security Documents.
     (s) No Material Adverse Effect. Since December 31, 2007, no development,
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect, or that calls into question in any material respect
financial projections previously supplied to the Lenders or any of the material
assumptions on which such financial projections were prepared, shall have
occurred and be continuing.
     (t) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall have been filed, registered or recorded
or shall have been delivered to the Administrative Agent in proper form for
filing, registration or recordation.
     (u) Insurance. The Administrative Agent shall have received a summary of
the insurance carried in respect of each Loan Party and its Properties,
including copies of all relevant insurance policies (which insurance shall be
for such amounts, against such risk, covering such liabilities and with such
deductibles or self-insured retentions as are acceptable to the Administrative
Agent) and certificates of insurance, satisfying the requirements of Section 5.3
of the Guarantee and Security Agreement and otherwise reasonably satisfactory to
the Administrative Agent, naming the Administrative Agent, for the ratable
benefit of the Secured Parties, as “lender loss payee” under its property loss
policies and as “additional insured” on its comprehensive and general policies.
     (v) Due Diligence. The Administrative Agent shall have completed a
satisfactory due diligence review of the Loan Parties, including business
prospects, title to properties, tax, legal and accounting issues. The Lenders
shall have completed a satisfactory due diligence review of Borrower, including
its business prospects, title to its properties and tax, legal and accounting
issues.

42



--------------------------------------------------------------------------------



 



     (w) Material Agreements. The Administrative Agent shall have received a
true, correct and complete copy, certified as to such by a Responsible Officer
of the applicable Loan Parties, of each material agreement.
     (x) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to any Loan Document shall be
true and correct on and as of the Closing Date or, with respect to any
representations and warranties that are by their express terms made as of a
specified earlier date, on and as of such earlier date.
     (y) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
under this Agreement on the Closing Date.
     (z) No Collateral Value Deficiency. No Collateral Value Deficiency shall
exist as of the Closing Date nor would any Collateral Value Deficiency exist
after giving effect to the extensions of credit requested to be made on such
date.
     (aa) No Capital Market Disruption. There shall not have occurred any
disruption or adverse change, as determined by the Administrative Agent in its
sole discretion, in the financial or capital markets generally, or in the
markets for bank loan syndications in particular.
     (bb) Additional Documents. The Administrative Agent and the Lenders shall
have received such other documents, agreements, certificates and information as
such Persons shall reasonably request.
     4.2 Conditions Precedent to the Extension of Term B Loans. In addition to
the satisfaction in full of the conditions precedent set forth in Section 4.1,
the agreement of each Lender to make Term B Loans is subject to the satisfaction
in full of the following conditions precedent:
     (a) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Agents), on or before the initial Borrowing Date. All such amounts will
be paid with proceeds of Loans made on the initial Borrowing Date and will be
reflected in the funding instructions given by Borrower to the Administrative
Agent on or before the initial Borrowing Date.
     (b) Representations and Warranties. Each of the representations and
warranties made by the Loan Parties in or pursuant to the Loan Documents shall
be true and correct on and as of such date as if made on and as of such date,
except for such representations and warranties that are by their express terms
limited to a specific date.
     (c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (d) No Collateral Value Deficiency. No Collateral Value Deficiency shall
exist as of such date nor would any Collateral Value Deficiency exist after
giving effect to the extensions of credit requested to be made on such date.
     (e) Additional Rig Daywork Drilling Contracts. Borrower shall have obtained
Daywork Drilling Contracts for each Additional Rig with terms and on conditions
and in form and substance satisfactory to the Required Lenders; provided, that
in the case of Rigs 34 and 41, Borrower shall have

43



--------------------------------------------------------------------------------



 



obtained Daywork Drilling Contracts for each such Rig with terms and on
conditions and in form and substance satisfactory to the Required Lenders within
45 days after the date of acquisition of such Rig.
     (f) Additional Documentation. The Administrative Agent shall have received
such additional approvals, opinions or documents as the Administrative Agent may
reasonably request.
     4.3 Deemed Fulfilled Conditions. Except to the extent that Borrower has
disclosed in the Borrowing Notice that an applicable condition specified in
Section 4.1 or 4.2, as applicable, will not be fulfilled as of the requested
time for the making of the Loans, Borrower shall be deemed to have made a
representation and warranty as of such time that the conditions specified in
Section 4.1 or 4.2, as applicable, have been fulfilled. No such disclosure by
Borrower that a condition specified in Section 4.1 or 4.2 will not be fulfilled
as of the requested time for the making of the requested Loans shall affect the
right of each Lender not to make the Loans requested to be made by it if such
condition has not been fulfilled at such time.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each of Holdings and Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, or any Loan or other amount is owing
to any Lender or any Agent hereunder, each of Holdings and Borrower shall, and
shall cause each of its Subsidiaries to:
     5.1 Financial Statements. Furnish to each Agent and each Lender by physical
means or, if requested by the Administrative Agent, electronically via the
Administrative Agent’s proprietary transmission software and date collection
method:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings, commencing with the 2008 fiscal year, a copy of
the audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by the Independent
Accountants;
     (b) as soon as available, but in any event not later than 45 days after the
end of each quarterly period of each fiscal year of Holdings, the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
     (c) as soon as available, but in any event not later than 30 days after the
end of each calendar month commencing on August 31, 2008, the unaudited
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such month and the related unaudited consolidated statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

44



--------------------------------------------------------------------------------



 



     (d) as soon as available, but in any event not later than 30 days after the
end of each calendar month commencing on August 31, 2008, a schedule of the
contract status of each Rig which schedule shall include in sufficient detail
the marketing prospects for each Rig; and
     (e) promptly upon Borrower’s having knowledge that a Collateral Value
Deficiency exists, or is likely to exist, written notice thereof (if not
previously provided in a certificate delivered pursuant to Section 5.3(a)),
together with a written plan to cure such deficiency by the end of the fiscal
quarter in which such plan was delivered, which plan shall be satisfactory in
form and substance to the Administrative Agent;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by the Independent Accountants or officer, as the
case may be, and disclosed therein, and quarterly financial statements shall be
subject to normal year-end audit adjustments and need not be accompanied by
footnotes).
     5.2 Collateral Reporting. Furnish to the Administrative Agent:
     (a) (i) within 90 days after the closing Date, in the case the of the
Additional Rigs and thereafter on or before each June 30 of each year with
respect to all Rigs, a Rig Appraisal dated as of each preceding May 1 (or dated
later if available) and (ii) promptly upon written request by the Administrative
Agent, a Rig Appraisal; provided that unless a Default or an Event of Default
shall then exist, the Administrative Agent may request, at Borrower’s cost and
expense, no more than one such Rig Appraisals during any 12-month period, with
any additional requests for updated Rig Appraisal during any such period to be
at the Administrative Agent’s cost and expense, and after the occurrence and
during the continuance of a Default or Event of Default, the Administrative
Agent may, from time to time, request a Rig Appraisal at the sole cost and
expense of Borrower, in each case dated as of the first day of the month during
which Borrower receives such request;
     (b) reports, certifications, engineering studies, environmental assessments
or other written material or data requested by, and in form, scope and substance
reasonably satisfactory to, the Administrative Agent or the Required Lenders, in
the event that Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law or a condition at any Property owned, operated or leased by
any Loan Party that could reasonably give rise to a Material Adverse Effect, or
if an Event of Default has occurred and is continuing; provided that if any Loan
Party fails to provide such reports, certifications, engineering studies or
other written material or data within 75 days after the request of the
Administrative Agent or the Required Lenders, the Administrative Agent shall
have the right, at such Loan Party’s sole cost and expense, to conduct such
environmental assessments or investigations as may reasonably be required to
enable the Administrative Agent and the Required Lenders to determine whether
each of the Loan Parties is in material compliance with Environmental Laws;
     (c) prior to any Asset Sale, a notice (i) describing such Asset Sale or the
nature and material terms and conditions of such transaction and (ii) stating
the estimated Net Cash Proceeds anticipated to be received by any Loan Party;
     (d) as soon as is practicable following the written request of the
Administrative Agent and in any event within 60 days after the end of each
fiscal year, (i) a report in form and substance satisfactory to the
Administrative Agent and the Lenders outlining all material insurance coverage
maintained as of the date of such report by each Loan Party and the duration of
such coverage and (ii) an insurance broker’s statement that all premiums then
due and payable with respect to such coverage have been paid and

45



--------------------------------------------------------------------------------



 



confirming that the Administrative Agent has been named as loss payee or
additional insured, as applicable; and
     (e) upon reasonable request by the Administrative Agent, such other reports
as to the Collateral or the financial condition of the Loan Parties as may be so
requested.
     5.3 Certificates; Other Information. Furnish to each Agent and each Lender
or, in the case of clause (h) to the relevant Lender or Agent or, in the case of
clause (i), to the relevant Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by such
Loan Party, and that such Responsible Officer has obtained no knowledge of
(A) any Default or Event of Default or (B) the existence of a Collateral Value
Deficiency, in each case except as specified in such certificate and (ii) in the
case of quarterly or annual financial statements, a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Loan Parties with the provisions of this Agreement referred to therein as
of the last day of the fiscal quarter or fiscal year of Holdings, as the case
may be, and authorization to file any UCC financing statements or other filings
specified in such Compliance Certificate as being required to be delivered
therewith;
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
     (d) as soon as possible and in any event within five days of obtaining
knowledge thereof: (i) notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions
that, individually or in the aggregate, could reasonably be expected to result
in the payment by the Loan Parties in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority has taken action to
or may deny any application for an Environmental Permit or other Material Permit
sought by, or revoke or refuse to renew any such Permit held by any Loan Party
or condition approval of any such Permit on terms and conditions if the effect
of any such action would have a material adverse effect on any Loan Party, or to
the operation of any of its businesses or any property owned, leased or
otherwise operated by such Person;

46



--------------------------------------------------------------------------------



 



     (e) promptly after becoming aware of the same, written notice of (i) any
material labor dispute to which either Loan Party is or may become a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities, and (ii) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any of such Person that would
reasonably be expected to have a Material Adverse Effect;
     (f) within five Business Days after receipt thereof by any Loan Party,
copies of each final management letter, exception report or similar letter or
report received by such Loan Party from its Independent Accountant;
     (g) within 45 days after the end of each fiscal quarter of Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of Borrower and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;
     (h) if requested by any Lender or Agent, a statement to the effect
specified in Section 3.12 in conformity with the requirements of FR Form G-3 or
FR Form U 1 referred to in Regulation U; and
     (i) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
     5.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Loan Party obligated therefor.
     5.5 Conduct of Business and Maintenance of Existence, etc.
     (a) (i) Preserve, renew and keep in full force and effect its corporate or
other existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (b) To the extent not in conflict with this Agreement or the other Loan
Documents, comply with all (i) Contractual Obligations and Constituent Documents
and (ii) Permits and Requirements of Law, and use its reasonable efforts to
cause all employees, crew members, agents, contractors and subcontractors of any
Loan Party to comply with all Permits and Requirements of Law as may be
necessary or appropriate to enable such Loan Party so to comply, except, in the
case of Contractual Obligations, Permits and Requirements of Law, where the
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.
     5.6 Operation and Maintenance of Property; Insurance.
     (a) Keep, preserve and maintain all Property and systems, including all
improvements, personal property and equipment, useful and necessary in its
business in good working order and condition in accordance with the general
practice of other businesses of similar character and size (ordinary wear and
tear excepted) and make all necessary repairs, renewals and replacements so that
its business may be property conducted at all times

47



--------------------------------------------------------------------------------



 



     (b) Operate or cause to be operated the Drilling Rig Assets in a good and
workman-like manner.
     (c) Maintain with financially sound and reputable insurance companies
insurance on all its Property meeting the requirements of the Guarantee and
Security Agreement and in at least such amounts and against at least such risks
(but including in any event general liability) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
with such deductibles as are reasonably acceptable to the Administrative Agent.
     (d) Name the Administrative Agent, for the ratable benefit of the Secured
Parties, as “loss payee” under its casualty loss policies and the Administrative
Agent as “additional insured” on its comprehensive and general liability
policies and cause all such casualty loss policies to be reasonably satisfactory
to the Administrative Agent in all respects and provide that they shall not be
canceled, amended or changed without at least 30 days’ (ten days for nonpayment)
written notice to the Administrative Agent, it being understood, however, that,
so long as no Event of Default has occurred and is continuing, Net Cash Proceeds
of any insurance policies shall be applied in accordance with Sections 2.7 and
2.9.
     (e) Renew all insurance policies referred to in this Section 5.6 on terms
no less favorable to the Administrative Agent for the ratable benefit of the
Secured Parties during the term of this Agreement and cause any substitute
underwriter to be, in Borrower’s reasonable opinion, as financially sound as
Borrower’s existing underwriters.
     5.7 Inspection of Property; Books and Records; Discussions.
     (a) Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities.
     (b) Permit the Administrative Agent and the Lenders, or any agents or
representatives thereof, from time to time during Borrower’s normal business
hours, as often as may be reasonably requested and upon two Business Days notice
(except that, during the continuance of an Event of Default, no such notice
shall be required) to (i) go upon, examine, inspect and remain on the Properties
of any Loan Party, (ii) during any such visit, inspect and verify the amount,
character and condition of any of the Property of any Loan Party, (iii) during
any such visit, examine and, at Borrower’s cost and expense, make copies of and
abstracts from the records and books of account of any Loan Party, and
(iv) discuss the affairs, finances and accounts of any Loan Party with any of
their respective officers, directors, employees or Independent Accountants, it
being understood that, except as otherwise stated in clause (iii) above, the
Administrative Agent and each Lender will pay the costs and expenses incurred by
it in exercising its rights under this Section 5.7(b); provided that after the
occurrence of an Event of Default, Borrower shall reimburse the Administrative
Agent and each Lender promptly after a request therefor for the reasonable costs
and expenses incurred by it in connection with the exercise of its rights under
this Section 5.7(b).
     (c) Authorize the Independent Accountants of Holdings or Borrower to
disclose to the Administrative Agent or any Lender any and all financial
statements and other information of any kind, as the Administrative Agent or any
Lender reasonably requests from of Holdings or Borrower and which the
Independent Accountants may have with respect to the business, financial
condition, results of operations or other affairs of any Loan Party.

48



--------------------------------------------------------------------------------



 



     5.8 Notices. Promptly, and in any event within three Business Days after
Borrower’s knowledge thereof, give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default (or alleged default) under any
Contractual Obligation of any Loan Party or (ii) litigation, investigation or
proceeding which may exist at any time between any Loan Party and any
Governmental Authority, that in case of clause (i) or (ii), if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (c) any litigation or proceeding affecting any Loan Party in which the
amount involved that is not covered by insurance is $100,000 or more or in which
injunctive or similar relief is sought;
     (d) the following events, as soon as possible and in any event within
30 days after Holdings or Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Benefit Plan, a failure
to make any required contribution to a Benefit Plan, the creation of any Lien in
favor of the PBGC or a Benefit Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC or any Loan Party or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any
Benefit Plan or (iii) proceedings that have been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Benefit Plan,
that Borrower or any Commonly Controlled Entity will or may incur any material
liability (including any indirect, contingent or secondary liability) to or on
account of a termination or withdrawal from a Benefit Plan under Title IV of
ERISA or with respect to a Benefit Plan under Section 401(a)(29) or 4971, 4975,
or 4980 of the Code or Section 409, 502(i) or 503(l) of ERISA or with respect to
a group health plan (as defined in Section 607(1) of ERISA or Section 4980B of
the Code) under Section 4890B of the Code, or that Borrower or a Commonly
Controlled Entity will incur any material liability pursuant to an employee
welfare benefit plan that provides benefits to retired employees or former
employees (other than as required under Section 601 of ERISA) or any Benefit
Plan;
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (f) the audit or examination of any Tax Return by any Governmental
Authority, the receipt by any Loan Party of notice of any such audit or
examination or the assertion of any claim for taxes against any Loan Party by
any Governmental Authority.
     Each notice pursuant to this Section 5.8 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action any Loan Party proposes to take with
respect thereto.
     5.9 Environmental Laws.
     (a) Comply in all material respects with, and ensure compliance in all
material respects at any Property owned, leased or operated by any Loan Party by
all tenants, subtenants, lessees, sub-lessees, operators and contractors, if
any, with, all applicable Environmental Laws and Environmental Permits, and
obtain and comply in all material respects with and maintain, and ensure that
all tenants, subtenants, lessees, sub-lessees, operators and contractors to
obtain and comply in all material respects with and maintain, any and all
Environmental Permits required by applicable Environmental Laws with respect to
any Property owned, leased or operated by any Loan Party.

49



--------------------------------------------------------------------------------



 



     (b) Conduct and complete all investigations, studies, sampling and testing,
and all reporting, investigative, remedial, removal and other actions required
under Environmental Laws as a result of a release of or the discovery of
Materials of Environmental Concern, and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
     (c) As soon as available, and in any case within five Business Days prior
to the closing of any acquisition of Property by a Loan Party for which Borrower
reasonably believes that liability of any Loan Party for environmental
remediation potentially associated with the ownership or operation of all such
Property (exclusive of usual and customary platform maintenance, refurbishment
and abandonment obligations) is expected to exceed a Material Environmental
Amount, deliver to the Administrative Agent an environmental report covering
such Property to be acquired, in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.
     (d) Promptly, but in no event later than five days of the occurrence of a
triggering event, notify the Administrative Agent in writing of any threatened
action, investigation or inquiry by any Governmental Authority or any demand or
threatened lawsuit by any landowner or other third party against any Loan Party
or its Properties of which Holdings or Borrower has knowledge in connection with
any Environmental Laws (excluding routine testing and corrective action) if
Holdings or Borrower reasonably anticipates that such action may result in
liability (whether individually or in the aggregate) in excess of $100,000.
     (e) Establish and implement such procedures as may be necessary to
continuously determine and assure that the obligations of each Loan Party under
this Section 5.9 are timely and fully satisfied.
     5.10 Additional Collateral, etc.
     (a) With respect to any Property (other than Real Property) acquired after
the Closing Date by any Loan Party as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien and security
interest, promptly (i) execute and deliver to the Administrative Agent such
Security Documents or amendments to Security Documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such Property, (ii) take
all actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority Lien and security
interest in such Property (subject only to Permitted Liens), including the
execution and delivery by all necessary third parties of any Deposit Account
Control Agreements and Mortgages, the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents or by law, the filing
of any Mortgages in appropriate filing offices and the making of any other
filings required by law or as may be reasonably requested by the Administrative
Agent and (iii) deliver to the Administrative Agent such legal opinions relating
to the matters described in clauses (i) and (ii) immediately preceding as the
Administrative Agent may reasonably request, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that unless a Property is acquired for a purchase price or other
consideration in excess of $250,000, Borrower shall not be required to take the
actions specified in this Section 5.10(a) prior to the end of the fiscal quarter
in which the acquisition occurs, or if earlier, the date at which the cumulative
amount of purchase price or other consideration for all Property acquired in
such quarter equals or exceeds $250,000, at which time all Property theretofore
acquired and not previously made subject to a Lien in favor of the
Administrative Agent shall be made so subject.
     (b) With respect to any fee interest in any Real Property acquired after
the Closing Date by any Loan Party (other than any such real property acquired
for an aggregate consideration valued at less

50



--------------------------------------------------------------------------------



 



than $100,000), promptly (i) execute and deliver a first priority Mortgage
(subject only to Permitted Liens) in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property and designating
thereon the appropriate recording office, (ii) if requested by the
Administrative Agent, provide the Administrative Agent with (A) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
or ALTAX survey thereof, together with a surveyor’s certificate, (B) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(C) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
     (c) With respect to any new Subsidiary created or acquired by any Loan
Party or otherwise becoming a Subsidiary after the Closing Date, concurrently
with such creation, acquisition or becoming a Subsidiary, (i) execute and
deliver to the Administrative Agent such Security Documents or amendments to
Security Documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority Lien and security interest in the Capital Stock of such
new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent (A) the certificates (if any) representing such Capital
Stock, together with undated powers, in blank, executed and delivered by a duly
authorized officer of the Loan Party owning such Capital Stock and (B) in the
case of a Subsidiary whose Capital Stock is a security that is not evidenced by
certificates, an Instructions Agreement, substantially in the form of Annex A to
the Guarantee and Security Agreement, duly executed by such Subsidiary and each
Loan Party owning such Capital Stock, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Security Agreement and any other applicable
Security Documents (including Mortgages and Deposit Account Control Agreements)
and (B) to take such other actions as are necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority Lien and security interest in the Collateral described in the Guarantee
and Security Agreement with respect to such new Subsidiary and, pursuant to
Mortgages and Deposit Account Control Agreements, all bank accounts owned by
such Subsidiary, subject in each case only to Permitted Liens, including the
execution and delivery by all necessary third parties of any Deposit Account
Control Agreements and Mortgages, the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Security Agreement or by
law, the filing of any Mortgages in appropriate filing offices and the making of
any other filings required by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions (including Title Opinions) relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
     (d) Notwithstanding anything to the contrary in this Section 5.10,
paragraphs (a), (b) and (c) of this Section 5.10 shall not apply to any Property
or new Subsidiary created or acquired after the Closing Date, as applicable, as
to which the Administrative Agent has determined in its sole discretion that the
collateral value thereof is insufficient to justify the difficulty, time or
expense of obtaining a perfected security interest therein.
     5.11 Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 3.17.
     5.12 ERISA Documents. Cause to be delivered to the Administrative Agent,
promptly upon the Administrative Agent’s request, any or all of the following:
(i) a copy of each Benefit Plan (or, where any such Benefit Plan is not in
writing, a complete description thereof) and, if applicable, related trust

51



--------------------------------------------------------------------------------



 



agreements or other funding instruments and all amendments thereto, and all
written interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of any Loan Party; (ii) the most
recent determination letter issued by the Internal Revenue Service with respect
to each Benefit Plan; (iii) for the three most recent plan years preceding the
Administrative Agent’s request, Annual Reports on Form 5500 Series required to
be filed with any governmental agency for each Benefit Plan; (iv) a listing of
all Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by any Loan Party or any Commonly Controlled
Entity to each such Benefit Plan and copies of the collective bargaining
agreements requiring such contributions; (v) any information that has been
provided to any Loan Party or any Commonly Controlled Entity regarding
withdrawal liability under any Multiemployer Plan; (vi) the aggregate amount of
payments made under any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) to any retired employees of any Loan party (or any
dependents thereof) during the most recently completed fiscal year; and
(vii) documents reflecting any agreements between the PBGC and any Loan Party or
any Commonly Controlled Entity with respect to any Benefit Plan.
     5.13 Further Assurances.
     (a) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other Property hereafter acquired by any Loan Party,
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
     (b) Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
     (c) Preserve and protect the Lien status of each respective Mortgage and,
if any Lien (other than unrecorded Liens permitted under Section 6.3 that arise
by operation of law) is asserted against a Mortgaged Property, promptly and at
its expense, give the Administrative Agent a detailed written notice of such
Lien and pay the underlying claim in full or take such other action so as to
cause it to be released or bonded over in a manner satisfactory to the
Administrative Agent.
     5.14 Patriot Act Compliance. Provide such information and take such actions
as are reasonably required by the Agents or any Lender in order to assist the
Agents and Lenders with compliance with the Patriot Act.
     5.15 Required Equity Contribution. If, after giving effect to the borrowing
of any Term B Loans, the aggregate principal amount of all Term B Loans then
outstanding would exceed $36,000,000, then within 30 days after any such
borrowing, Borrower shall receive a cash contribution to its common equity
capital equal to not less than one-third of such aggregate principal amount in
excess of $36,000,000 (the “Required Equity Contribution”), which contribution,
for the avoidance of doubt, shall not include conversion of the Subordinated
Indebtedness.

52



--------------------------------------------------------------------------------



 



     5.16 Post Closing Deliveries.
     (a) As soon as available and in any event within 90 days after the Closing
Date, Borrower shall deliver, or cause to be delivered, to the Administrative
Agent Rig Appraisals for the Additional Rigs.
     (b) As soon as practicable and in any event within 30 days after the
Closing Date, Borrower shall deliver or caused to be delivered to the
Administrative Agent an amendment to or ratification of each of the Existing
Deposit Account Agreements and the Access Agreement, in each case, reasonably
satisfactory to the Administrative Agent.
     (c) Conversion of Subordinated Indebtedness. As soon as practicable and in
any event by the close of business on August 22, 2008, the Subordinated
Indebtedness shall be assigned to Holdings and contributed to the capital of
Borrowing on terms and subject to conditions satisfactory to the Lenders; and no
principal payments shall have been made on the Subordinated Indebtedness prior
to the Closing Date. For avoidance of doubt, the accrued and then payable
interest due on the Subordinated Indebtedness as of the Closing Date, which
amount is, as of the Closing Date, estimated to be approximately $230,000, is
permitted to be paid, and may be paid with proceeds from a sale of the Specified
Drilling Assets.
ARTICLE VI
NEGATIVE COVENANTS
     Unless the Administrative Agent has provided Holdings and Borrower with
prior written consent for such actions, each of Holdings and Borrower hereby
jointly and severally agree that, so long as the Commitments remain in effect,
any Loan or other amount is owing to any Lender or any Agent hereunder, each of
Holdings and Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
     6.1 Financial Condition Covenants.
     (a) Minimum Consolidated EBITDA. Permit the Consolidated EBITDA for any
period of four consecutive fiscal quarters of Borrower ending with any fiscal
quarter to be less than the amounts set forth below for such periods:

          Period   EBITDA
For the periods ending on or prior to March 31, 2009
  $ 20,000,000  
For the periods ending after March 31, 2009 and before October 1, 2010
  $ 25,000,000  

For the periods ending after October 1, 2010 the greater of (i) $30,000,000 and
(ii) $30,000,000 plus the product of $1,430,000 times the number of Additional
Rigs purchased and/or built with proceeds from the Term B Loans.
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of Borrower,
beginning with the fiscal quarter ending September 30, 2008, to exceed 3.5:1.0.
For purposes of this Section 6.1(c) and notwithstanding any other provision
herein to the contrary, in determining Borrower’s Consolidated EBITDA for
purposes of calculating the Consolidated Leverage Ratio:

53



--------------------------------------------------------------------------------



 



     (i) for all determinations made prior to the last day of the first fiscal
quarter of Borrower after the Initial Service Date for any Additional Rig, the
projected income for such Additional Rig shall be as provided by Borrower in the
Borrowing Notice for the Term B Loans utilized to acquire such Additional Rig
(including any deposits made for the acquisition of such Additional Rig) and
acceptable to the Administrative Agent; and
     (ii) for all determinations made as at and after the last day of the first
fiscal quarter of Borrower after the Initial Service Date for any Additional Rig
and as at and prior to the last day of any period of four consecutive fiscal
quarters of Borrower after the Initial Service Date for any Additional Rig, the
income derived from the utilization of such Additional Rig shall be an
annualized amount based on the actual income derived from the utilization of
such Additional Rig so that such income for one fiscal quarter shall be
multiplied by four, for two fiscal quarters shall be multiplied by two and for
three fiscal quarters shall be multiplied by four-thirds.
     (c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of Borrower,
beginning with the fiscal quarter ending September 30, 2008, to be less than
2.5:1.0.
     (d) Minimum Current Ratio. Permit the Current Ratio at the end of any
fiscal quarter to be less than 1.0 to 1.0.
     6.2 Indebtedness. Create, incur, assume, issue, guaranty or suffer to exist
any Indebtedness, except for the following (“Permitted Indebtedness”):
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of Borrower to any Subsidiary Guarantor and of any Wholly
Owned Subsidiary Guarantor to Borrower or any other Subsidiary Guarantor;
     (c) Indebtedness of Borrower or any Subsidiary Guarantor (including Capital
Lease Obligations) secured by Liens permitted by Section 6.3(f) in an aggregate
principal amount not to exceed $500,000 at any one time outstanding;
     (d) Guarantee Obligations made in the ordinary course of business by
Borrower or any of its Subsidiaries of obligations of Borrower or any Subsidiary
Guarantor;
     (e) unsecured current accounts payable incurred in the ordinary course of
business which are (i) outstanding for not more than 90 days past the original
invoice or billing date thereof or (ii) being contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor;
     (f) extensions of credit from suppliers or contractors who are not
Affiliates of Borrower for the performance of labor or services or the provision
of supplies or materials under applicable contracts or agreements in connection
with Borrower’s or any Subsidiary’s oil and gas exploration and development
activities, which are not more than 60 days overdue or are being contested in
good faith by appropriate proceedings, if such reserves as may be required by
GAAP shall have been made therefor;
     (g) Indebtedness subordinated in all respects to the Obligations and
otherwise on terms and provisions acceptable to the Administrative Agent; and
     (h) until close of business on August 22, 2008, the Subordinated
Indebtedness.

54



--------------------------------------------------------------------------------



 



     6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Loan Party in conformity with
GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings and for which adequate reserves with respect
thereto are maintained in the books of the applicable Loan Party in conformity
with GAAP; provided that at no time shall such sums being contested exceed,
individually or in the aggregate, $250,000;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits by or on behalf of Borrower or any of its Subsidiaries to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, plugging and abandoning surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, so long as the aggregate amount of such deposits at
any one time does not exceed $250,000;
     (e) encumbrances consisting of easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
Borrower or any of its Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals and other like purposes, that, do not secure
Indebtedness or other monetary obligations and, in the aggregate, are not
substantial in amount and do not materially impairs the use of such property by
any Loan Party in the operation of its business and which do not in any case
materially detract from the value of the Property subject thereto are or would
be violated in any material respect by existing or proposed operations of any
Loan Party;
     (f) Liens securing Indebtedness of Borrower or any of its Subsidiaries
incurred pursuant to Section 6.2(c) to finance the acquisition, construction or
improvement of fixed or capital assets (other than Drilling Rig Assets);
provided that (i) such Liens and the Indebtedness secured thereby shall be
created substantially simultaneously with the acquisition, construction or
improvement of such fixed or capital assets, (ii) such Liens do not at any time
encumber any Property other than the Property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
amount of Indebtedness initially secured thereby is not more than 100% of the
purchase price or cost of construction or improvement of such fixed or capital
asset;
     (g) Liens created pursuant to the Security Documents;
     (h) any interest or title of a lessor under any lease entered into by
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;
Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by any Loan
Party to provide collateral to the depository institution.

55



--------------------------------------------------------------------------------



 



     6.4 Fundamental Changes. Enter into any merger, consolidation,
restructuring, recapitalization, reorganization or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), Dispose
of all or substantially all of its Property or business or amend, modify or
otherwise change its name, jurisdiction of organization, organizational number,
identification number or FEIN, except that, if no Default shall have occurred
and be continuing:
     (a) any Subsidiary of Borrower may be merged or consolidated with or into
Borrower (provided that Borrower shall be the continuing or surviving entity) or
with or into any Wholly Owned Subsidiary Guarantor (provided that (i) such
Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Subsidiary Guarantor and Borrower shall comply with Section 5.10
in connection therewith); and
     (b) any Subsidiary of Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to Borrower or any Wholly Owned
Subsidiary Guarantor; and
     (c) the Capital Stock of any Subsidiary may be transferred to Borrower or
any other Wholly-Owned Subsidiary Guarantor.
     6.5 Disposition of Property. Dispose of any of its Property (including,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any direct or indirect Subsidiary of Holdings, issue or sell
any shares of such Subsidiary’s Capital Stock (including pursuant to any merger,
consolidation, restructuring, recapitalization, reorganization or amalgamation)
to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) Dispositions permitted by Section 6.4(b);
     (c) the sale or issuance of any Subsidiary’s Capital Stock to Borrower or
any Wholly Owned Subsidiary Guarantor;
     (d) subject to compliance with Section 2.7(a), the issuance of Capital
Stock of Holdings for cash;
     (e) Dispositions of claims against customers, other industry partners or
any other Person in connection with workouts or bankruptcy, insolvency or other
similar proceedings with respect thereto; and
     (f) any Recovery Event, provided that the requirements of Section 2.7(b)
are complied with in connection therewith.
     6.6 Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Loan Party, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Loan Party, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating any
Loan Party to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock, or make or offer to make any
payment or prepayment of principal, premium (if any), interest, fees (including
fees to obtain any waiver or consent) or other charges on, or effect any
repurchase, redemption, purchase, retirement, defeasance, sinking fund or
similar

56



--------------------------------------------------------------------------------



 



payment with respect to, any Indebtedness (other than the Obligations) of any
Loan Party (the payments or other transactions described in this Section 6.6
collectively, “Restricted Payments”), except that:
     (a) any Subsidiary may make Restricted Payments to Borrower or any
Subsidiary Guarantor;
     (b) Holdings may make Restricted Payments in the form of the common stock
of Holdings;
     (c) Borrower or any Subsidiary Guarantor may make any required payment,
prepayment, repurchase redemption, purchase, retirement or other payment of
other Permitted Indebtedness, in each case to the extent required to be made by
the terms thereof and permitted by such terms after giving effect to any
applicable subordination provisions (provided that in the case of the
Subordinated Indebtedness, such Indebtedness may be contributed and interest may
be paid thereon, in each case, as contemplated in Section 5.16(c)); and
     (d) Borrower or any Subsidiary Guarantor may prepay Capital Leases or
purchase money financing comprising Permitted Indebtedness upon the sale or
exchange of the equipment subject thereto;
provided, however, that the Restricted Payments described in clauses (c) and
(d) above shall not be permitted if a Default or Event of Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.
     6.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of Borrower and its Subsidiaries (a) made with the
proceeds of Term B Loans to acquire the Additional Rigs, (b) made in the
ordinary course of business made with the proceeds of any Permitted Equity
Financing, (c) Capital Expenditures not exceeding the Permitted Capex Amount in
any fiscal year; provided that (i) up to $3,000,000 of any such amount referred
to above, if not so expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the next succeeding fiscal year and
(ii) Capital Expenditures made pursuant to this clause (c) during any fiscal
year shall be deemed made, first, in respect of amounts permitted for such
fiscal year as provided above and second, in respect of amounts carried over
from the prior fiscal year pursuant to subclause (i) above and (d) Capital
Expenditures constituting Qualified Investments made with the proceeds of any
Reinvestment Deferred Amount (any such Capital Expenditures permitted hereunder,
a “Permitted Capital Expenditure”). For purposes hereof, “Permitted Capex
Amount” means an aggregate amount equal to the sum of (i) $7,000,000 in any
fiscal year and (ii) an amount equal to 33% of the Consolidated EBITDA of
Borrower for the prior quarter in excess of $6,250,000.
     6.8 Investments. Make any Investment in any other Person, except:
     (a) extensions of trade credit and advances to non-operators under
operating agreements in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b) or Section 6.2(d);
     (d) Qualified Investments made by Borrower or any Wholly Owned Subsidiary
Guarantor with any Reinvestment Deferred Amount;

57



--------------------------------------------------------------------------------



 



     (e) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.8(c)) by Holdings, Borrower or any of its
Subsidiaries in Borrower or any Person that, prior to such Investment, is a
Wholly Owned Subsidiary Guarantor;
     (f) subject to the provisions of Section 6.7, Investments constituting
Permitted Capital Expenditures; and
     (g) Investments received by Borrower or any Subsidiary in connection with
workouts with, or bankruptcy, insolvency or other similar proceedings with
respect to, customers, working interest owners, other industry partners or any
other Person.
     6.9 Transactions with Affiliates. Enter into any transaction, including,
any purchase, sale, lease or exchange of Property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than any Loan Party) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Loan Party
that is party to such transaction and (c) upon fair and reasonable terms no less
favorable to such Loan Party than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that, for the
avoidance of doubt, no transaction with any Affiliate effected pursuant to an
agreement existing on the date hereof shall be prohibited by this Section 6.9.
     6.10 Sales and Leasebacks. Enter into any Sale and Leaseback Transaction.
     6.11 Changes in Fiscal Periods. Permit the fiscal year of any Loan Party to
end on a day other than December 31 or change the method of determining its
fiscal year for any Loan party.
     6.12 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Security
Agreement, other than (a) this Agreement and the other Loan Documents and (b) in
the case of Borrower or any Subsidiary Guarantor any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).
     6.13 Restrictions on Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, any Loan Party, (b) make Investments in any Loan Party or (c) transfer
any of its assets to any Loan Party, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents and (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary.
     6.14 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Loan Parties are
engaged on the date of this Agreement or that are reasonably related thereto.
     6.15 Amendments of Certain Documents. Amend, modify or otherwise change, or
permit any amendment, modification or other change to (pursuant to a waiver or
otherwise), any Constituent Documents (including by the filing or modification
of any certificate of designation, or any agreement or arrangement (including
any shareholders’ agreement) entered into, with respect to any of its Capital

58



--------------------------------------------------------------------------------



 



Stock) or enter into any new agreement with respect to any of its Capital Stock,
in each case, except any such amendments, modifications or changes or any such
agreements or arrangements that do not adversely affect any right, privilege or
interest of the Administrative Agent or the Lenders under the Loan Documents or
in the Collateral.
     6.16 Activities of Holdings. In the case of Holdings, notwithstanding
anything to the contrary in this Agreement or any other Loan Document,
(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of Borrower, (b) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (i) nonconsensual obligations imposed by operation of law, (ii) pursuant
to the Loan Documents to which it is a party and (iii) obligations with respect
to its Capital Stock, or (c) own, lease, manage or otherwise operate any
properties or assets (including cash (other than cash received by Holdings in
connection with dividends made by Borrower in accordance with Section 6.6
pending application in the manner contemplated by Section 6.6) and Cash
Equivalents) other than the ownership of shares of Capital Stock of Borrower.
     6.17 New Subsidiaries. Acquire, form, incorporate or organize any
Subsidiary or permit to exist any Subsidiary (i) having any Capital Stock that
is not wholly owned by Borrower directly or through other Wholly-Owned
Subsidiaries or (ii) that is not a Guarantor.
     6.18 Use of Proceeds. Use or permit the use of all or any portion of the
proceeds of the Loans for any purpose other than as permitted pursuant to
Section 5.11.
     6.19 New Bank Accounts. Open or otherwise establish, or deposit or
otherwise transfer funds into, any bank account (other than the bank accounts
listed on Schedule 3.25) in the name or otherwise for the benefit of Borrower or
any Subsidiary unless the Administrative Agent shall have received a Deposit
Account Control Agreement, in form and substance satisfactory to the
Administrative Agent in its sole discretion, executed and delivered by Borrower
and the bank or other financial institution at which such account is maintained.
     6.20 Storage of Drilling Rig Assets. Store or permit any Drilling Rig
Assets to remain at any location (other than any drill site) for more than
60 days other than on real property to which Borrower has title in fee simple
unless the Administrative Agent shall have received an Access Agreement duly
executed and delivered by the owner of such location.
     6.21 Hedging Agreements. Enter into, or suffer to exist, any Hedging
Agreement unless approved in advance in writing by the Administrative Agent.
ARTICLE VII
EVENTS OF DEFAULT
     7.1 Events of Default. If any of the following events shall occur and be
continuing:
     (a) Borrower shall fail to pay when due and payable or when declared due
and payable (in each case whether at the stated maturity, by acceleration or
otherwise), including, pursuant to Section 2.7, all or any portion of the
Obligations (whether of principal, interest, fees and charges due to the Lenders
or other amounts constituting Obligations); or
     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document

59



--------------------------------------------------------------------------------



 



shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.5(a) (with respect to
Holdings or Borrower only), Section 5.6(e), Section 5.7, Section 5.8(a),
Section 5.10, Section 5.15, Section 5.16 or Article VI, or in Section 5 of the
Guarantee and Security Agreement; or an “Event of Default” under and as defined
in any Mortgage shall have occurred and be continuing; provided that
notwithstanding anything to the contrary in this Agreement, Borrower shall be
permitted to cure any breach of Section 6.1(c) (Consolidated Interest Coverage
Ratio), and the same shall not constitute an Event of Default hereunder, by
making an optional prepayment on or prior to the date of determination of the
Consolidated Interest Coverage Ratio sufficient in principal amount such that,
upon exclusion from the calculation of such ratio of the interest expense
attributable to such prepayment amount, no such default would exist; or
     (d) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 7.1), and such
default shall continue unremedied for a period of 30 days; or
     (e) Any Loan Party shall (i) default in making any payment of any principal
or interest of any Indebtedness (including, any Guarantee Obligation, but
excluding the Loans and other Obligations) on the scheduled or original due date
with respect thereto; or (ii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness (including any
Guarantee Obligation but excluding the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i) or (ii) of this paragraph (e) shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$100,000; or
     (f) (i) Any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or such Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall

60



--------------------------------------------------------------------------------



 



generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
     (g) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Benefit Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Benefit Plan, or any Lien
in favor of the PBGC or a Benefit Plan shall arise on the assets of any Loan
Party any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Benefit Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) any Loan Party or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders shall be likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Benefit Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against any Loan
Party involving for the Loan Parties taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $100,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or
     (i) Any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 9.15), to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert, or any Lien created by any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or
     (j) The guarantee contained in Section 2 of the Guarantee and Security
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 9.15), to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) Any Change of Control shall occur; or
     (l) There shall occur any event or circumstance which has had, or would
reasonably be expected to have, a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) at any time prior to the Commitment
Expiration Date, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Borrower declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this

61



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.
     7.2 Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and the Lenders shall be entitled to exercise
any and all remedies available under the Security Documents or otherwise
available under applicable law or otherwise.
ARTICLE VIII
THE AGENTS
     8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.
     8.2 Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or attorneys in
fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. No Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in fact selected by it with reasonable
care.
     8.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
     8.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, counsel to
the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 9.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so

62



--------------------------------------------------------------------------------



 



specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
     8.5 Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
     8.6 Non Reliance on the Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys and other advisors, partners,
attorneys in fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of any Agent or any of its
officers, directors, employees, agents, attorneys and other advisors, partners,
attorneys in fact or affiliates.
     8.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by any Loan Party and without
limiting the obligation of any Loan Party to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time

63



--------------------------------------------------------------------------------



 



(including, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted solely and proximately from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
     8.8 Agents in their Individual Capacities. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in their individual capacities.
     8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld,
conditioned or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
     8.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 9.15.
     8.11 Arranger; Syndication Agent. Each of the Syndication Agent and the
Arranger, in its respective capacity as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement and the
other Loan Documents.
     8.12 Withholding Tax.
     (a) To the extent required by any applicable law, the Administrative Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the forms or other documentation required by
Section 2.11(e) are not delivered to the Administrative Agent,

64



--------------------------------------------------------------------------------



 



then the Administrative Agent may withhold from any interest payment to any
Lender not providing such forms or other documentation, a maximum amount of the
applicable withholding tax.
     (b) If the Internal Revenue Service or any authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
     (c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of
Sections 2.11(e) and 8.12; provided that with respect to any Participant, as set
forth in Section 9.6(b), such Participant shall only be required to comply with
the requirements of Sections 2.11(e) and 8.12 if such Participant seeks to
obtain the benefits of Section 2.11.
ARTICLE IX
MISCELLANEOUS
     9.1 Amendments and Waivers. Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party that is party to the relevant Loan Document
may, or (with the written consent of the Required Lenders) the Administrative
Agent and each Loan Party that is party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents (including amendments and restatements
hereof or thereof) for the purpose of adding any provisions to this Agreement or
the other Loan Documents or changing in any manner the rights of the Lenders or
of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as may be specified in the instrument of waiver, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
     (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;
     (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, or (except as specified in
Section 9.15) release all or substantially all of the Collateral or release all
or substantially all of the Subsidiary Guarantors from their Guarantee
Obligations under the Guarantee and Security Agreement, in each case without the
consent of all Lenders;
     (iii) amend, modify or waive any provision of Article VIII or any other
provision affecting the rights, duties and obligations of any Agent without the
consent of the Agent directly affected thereby;

65



--------------------------------------------------------------------------------



 



     (iv) amend, modify or waive the pro rata provisions of Section 2.9 without
the consent of each Lender directly affected thereby; or
     (v) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 9.6.
     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders, the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 9.1; provided, however, that delivery of an executed signature page
of any such instrument by facsimile transmission shall be effective as delivery
of a manually executed counterpart thereof.
     9.2 Notices. Notwithstanding anything to the contrary set forth in this
Agreement, all notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(a) in the case of Holdings, Borrower or the Agents, as follows and (b) in the
case of the Lenders, as set forth in an administrative questionnaire delivered
to the Administrative Agent or, in the case of a Lender which becomes a party to
this Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any party, to such other address as such party
may hereafter notify to the other parties hereto:

         
 
  Holdings:   DHS Drilling Company
 
      P.O. Box 277
 
      1813 Coleman Circle
 
      Casper, Wyoming 8260           
 
      Attention: Bill Sauer, Jr.
 
      Facsimile:  (307) 473-5377
 
       
 
  Borrower   DHS Drilling Company
 
      P.O. Box 277
 
      1813 Coleman Circle
 
      Casper, Wyoming 8260           
 
      Attention: Bill Sauer, Jr.
 
      Facsimile:  (307) 473-5377

66



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   DHS Drilling Company
 
      370 17th Street, Suite 4300
 
      Denver, Colorado 80202
 
      Attention: Gregg Tubbs
 
      Facsimiles: (303) 575-0403
 
       
 
      Shughart Thomson & Kilroy, P.C.
 
      1050 Seventeenth Street, Suite 2300
 
      Denver, Colorado 80265
 
      Attention: Peter T. Moore
 
      Facsimile: (720) 228-2309
 
       
 
  Agent(s):   Lehman Commercial Paper Inc.
 
      745 Seventh Avenue, 16th Floor
 
      New York, New York 10019
 
      Attention: Yvonne Lin-Lu
 
      Facsimile: (212) 299-0202
 
       
 
  with a copy to:   Lehman Brothers Inc.
 
      600 Travis Street, Suite 7200
 
      Houston, Texas 77002
 
      Attention: Mathew Verghese
 
      Facsimile: (713) 236-3912
 
       
 
  with a copy to:   Akin Gump Strauss Hauer & Feld LLP
 
      1111 Louisiana Street, Suite 4400
 
      Houston, Texas 77002
 
      Attention: J. Michael Chambers
 
      Facsimile: (713) 236-0822

provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received.
The Administrative Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     9.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

67



--------------------------------------------------------------------------------



 



     9.5 Payment of Expenses. Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out of pocket costs and expenses incurred in connection
with the syndication of the Loans and the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, the reasonable fees and
disbursements and other charges of counsel and consultants to the Administrative
Agent and the charges of Intralinks, (b) to pay or reimburse each Lender and the
Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, the fees and disbursements of counsel (including the allocated fees
and disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, (c) to pay, indemnify, or reimburse each Lender and the
Agents for, and hold each Lender and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, affiliates, shareholders, attorneys and other
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including, any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Loan Party or the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against Borrower hereunder (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided that Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted solely and proximately from the gross negligence
or willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Loans.
Without limiting the foregoing, and to the extent permitted by applicable law,
each of Holdings and Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section 9.5 shall be payable not later
than ten days after written demand therefor. Statements payable by Borrower
pursuant to this Section shall be submitted to Borrower at the address of
Borrower set forth in Section 9.2, or to such other Person or address as may be
hereafter designated by Borrower in a notice to the Administrative Agent. The
agreements in this Section 9.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
     9.6 Successors and Assigns; Participations and Assignments.

68



--------------------------------------------------------------------------------



 



     (a) This Agreement shall be binding upon and inure to the benefit of
Holdings, Borrower, the Lenders, the Agents, all future holders of the Loans and
their respective successors and assigns, except that neither Holdings nor
Borrower may assign or transfer any of its respective rights or obligations
under this Agreement without the prior written consent of the Agents and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).
     (b) Any Lender may, without the consent of Borrower or any other Person, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 9.1. Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 9.7(a) as
fully as if such Participant were a Lender hereunder. Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.11
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.11, such Participant shall have complied with the requirements
of Section 2.11 and Section 8.12, and; provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.
     (c) Any Lender (an “Assignor”) may, without the consent of any Loan Party,
in accordance with applicable law and upon written notice to the Administrative
Agent, at any time and from time to time assign to any Lender or any affiliate,
Related Fund or Control Investment Affiliate thereof or, with the consent of the
Administrative Agent (which, in each case, shall not be unreasonably withheld,
conditioned or delayed) (provided that no such consent need be obtained by the
Administrative Agent or its affiliates), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit J (an “Assignment and Acceptance”),
executed by such Assignee and such Assignor (and, where the consent of Borrower
or the Administrative Agent is required pursuant to the foregoing provisions, by
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that no such assignment
to an Assignee (other than any Lender or any affiliate thereof) shall be in an
aggregate principal amount of less than $5,000,000 (other than, in each case, in
the case of an assignment of all of a Lender’s interests under this Agreement),
unless otherwise agreed by Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments or

69



--------------------------------------------------------------------------------



 



Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Sections 2.10, 2.11, 8.12 and 9.5
in respect of the period prior to such effective date). For purposes of the
minimum assignment amounts set forth in this Section 9.6(c), multiple
assignments by two or more Related Funds shall be aggregated.
     (d) The Administrative Agent shall, on behalf of Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, each Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Note evidencing such Loans recorded therein for
all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to Borrower marked
“canceled”. The Register shall be available for inspection by Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
     (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.6(c), by each such other Person), the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
Borrower. On or prior to such effective date, Borrower, at its own expense, upon
request, shall execute and deliver to the Administrative Agent (in exchange for
the applicable Note, if any, of the assigning Lender) new Note or Notes to the
order of such Assignee in an amount equal to the Commitment or Loan assumed or
acquired by it pursuant to such Assignment and Acceptance and, if the Assignor
has retained a Commitment or Loan, as the case may be, upon request, a new Note
or Notes to the order of the Assignor in an amount equal to the Commitment or
Loans, as the case may be, retained by it hereunder. Such new Note or Notes
shall be dated the Closing Date and shall otherwise be in the form of the Note
or Notes replaced thereby.
     (f) For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the

70



--------------------------------------------------------------------------------



 



Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 9.6(g), any SPC may (x) with notice to, but without the prior written
consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) to any financial institutions providing liquidity or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to Borrower may be
disclosed only with Borrower’s consent which will not be unreasonably withheld,
conditioned or delayed. This Section 9.6(g) may not be amended without the
written consent of any SPC with Loans outstanding at the time of such proposed
amendment.
     9.7 Adjustments; Set off.
     (a) If any Lender (a “Benefitted Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set off, pursuant
to events or proceedings of the nature referred to in clause (f) of Article VII,
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to Holdings or Borrower,
any such notice being expressly waived by Holdings and Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Holdings or Borrower hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings or Borrower, as the case
may be. Each Lender agrees to notify promptly Borrower and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
     9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart

71



--------------------------------------------------------------------------------



 



hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with Borrower and the Administrative Agent.
     9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9.10 Integration; Construction.
     (a) This Agreement and the other Loan Documents represent the entire
agreement of Borrower, Holdings, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     (b) Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
     9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     9.12 Submission To Jurisdiction; Waivers. Each of Holdings and Borrower
hereby irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York
located in the County of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or Borrower,
as the case may be, at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

72



--------------------------------------------------------------------------------



 



     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     9.13 Acknowledgments. Each of Holdings and Borrower hereby acknowledges
that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither any Agent nor any Lender has any fiduciary relationship with or
duty to Holdings or Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
the Lenders, on one hand, and Holdings and Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among Holdings, Borrower and the
Lenders.
     9.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority having
jurisdiction over it, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than in breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document. Notwithstanding anything to the contrary in the foregoing sentence or
any other express or implied agreement, arrangement or understanding, the
parties hereto hereby agree that, from the commencement of discussions with
respect to the financing provided hereunder, any party hereto (and each of its
employees, representatives, or agents) is permitted to disclose to any and all
persons, without limitation of any kind, the tax structure and tax aspects of
the transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) related to such tax structure and tax aspects.
     9.15 Release of Collateral and Guarantee Obligations.
     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of Borrower in connection with any Disposition
of Property permitted by the Loan Documents (other than to a Loan Party), the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to release its security interest
in any Collateral that is, or owned by any Person all the Capital Stock of which
is, being Disposed of in such Disposition, and to release any Guarantee
Obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents; provided that Borrower shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release (or such shorter period agreed

73



--------------------------------------------------------------------------------



 



to by the Administrative Agent), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.
     (b) Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been paid in full, all Commitments have
terminated or expired, upon request of Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender) take such actions as
shall be required to release its security interest in all Collateral, and to
release all Guarantee Obligations provided for in any Loan Document. Any such
release of Guarantee Obligations shall be deemed subject to the provision that
such Guarantee Obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its Property, or otherwise, all as though such
payment had not been made.
     9.16 Accounting Changes. In the event that any Accounting Change shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then Holdings,
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
consolidated financial condition of Holdings and Borrower shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
Holdings, Borrower, the Administrative Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.
     9.17 WAIVERS OF JURY TRIAL. THE BORROWER, HOLDINGS, THE ARRANGER, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER FOR CLAIMS
SOUNDING IN CONTRACT OR IN TORT OR OTHERWISE).
     9.18 Customer Identification – USA PATRIOT Act Notice. The Administrative
Agent (for itself and not on behalf of any other party) and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow the Administrative Agent or such
Lender, as applicable, to identify the Loan Parties in accordance with the
Patriot Act.
     9.19 Amendment and Restatement.
     (a) From and after the Closing Date, this Agreement amends and restates in
its entirety the Existing Credit Agreement; the Notes issued under this
Agreement, if any, amend and restate the “Notes”

74



--------------------------------------------------------------------------------



 



(as defined in the Existing Credit Agreement) issued under the Existing Credit
Agreement; and the Existing Credit Agreement shall thereafter be of no further
force and effect except to evidence (i) the incurrence by any Loan Party of the
Existing Loans and other “Obligations” under and as defined therein (whether or
not such “Obligations” are contingent as of the Closing Date), (ii) the
representations and warranties made by any Loan Party prior to the Closing Date
and (iii) any action or omission performed or required to be performed pursuant
to the Existing Credit Agreement prior to the Closing Date (including any
failure, prior to the Closing Date, to comply with the covenants contained in
such Existing Credit Agreement). The amendments and restatements set forth
herein shall not cure any breach thereof or any “Default” or “Event of Default”
under and as defined in the Existing Credit Agreement existing prior to the
Closing Date. This Agreement and the Notes, if any, issued do not constitute and
shall not be construed to evidence a novation of or a payment and readvance of
any of the “Obligations” (as defined in the Existing Credit Agreement)
heretofore outstanding under the Existing Credit Agreement, it being the
intention of the parties hereto that this Agreement provide for the terms and
conditions of, and the Notes issued, if any, evidence, at such time, the same
“Obligations” as were then outstanding under the Existing Credit Agreement. Each
Lender shall surrender the “Notes” outstanding on the Effective Date issued to
it under the Existing Credit Agreement.
     (b) The terms and conditions of this Agreement and the Administrative
Agent’s and the Lenders’ rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the “Obligations” (as defined in the
Existing Credit Agreement) incurred under the Existing Credit Agreement and the
Notes issued thereunder.
     (c) Borrower reaffirms the Liens granted pursuant to the Existing Loan
Documents to the Administrative Agent for the benefit of the Lenders, which
Liens shall continue in full force and effect during the term of this Agreement
and any renewals or extensions thereof and shall continue to secure the
Obligations hereunder.
     (d) From and after the Closing Date, (i) all references to the Existing
Credit Agreement (or to any amendment, supplement, modification or amendment and
restatement thereof) in the Loan Documents (other than this Agreement) shall be
deemed to refer to the Existing Credit Agreement as amended and restated hereby,
(ii) all references to any section (or subsection) of the Existing Credit
Agreement in any Loan Document (but not herein) shall be amended to become
mutatis mutandis, references to the corresponding provisions of this Agreement
and (iii) except as the context otherwise provides, from or after the Closing
Date, all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to be references to
the Existing Credit Agreement as amended and restated hereby.
     (e) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement, waiver or other modification,
whether or not similar, and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended by this Agreement or any
other Loan Document.
[Signature Page to Follow]

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  DHS HOLDING COMPANY    
 
           
 
  By:   /s/ Gregory D. Tubbs
 
Gregory D. Tubbs    
 
      Executive Vice President    
 
                DHS DRILLING COMPANY    
 
           
 
  By:   /s/ Gregory D. Tubbs
 
Gregory D. Tubbs    
 
      Executive Vice President    
 
                LEHMAN BROTHERS INC., as Arranger    
 
           
 
  By:   /s/ J. Robert Chambers
 
J. Robert Chambers    
 
      Managing Director    
 
                LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent, Syndication Agent and as a Lender    
 
           
 
  By:   /s/ J. Robert Chambers
 
J. Robert Chambers    
 
      Authorized Signatory    

[Signature Page to DHS Drilling Company Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
COMMITMENTS

          Lender   Term A Commitment   Term B Commitment
Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention:
Facsimile:
  $75,000,0000   $75,000,000

1



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
MORTGAGED PROPERTY
     There are no mortgage properties. The only leased property is located at
1813 Coleman Circle, Casper, Wyoming.

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.3
SPECIFIED DRILLING ASSETS
     1. Rig 16 Assets
RIG 16 – 10,000’ CAPACITY WITH 4 1/2” DRILL PIPE
KREMCO K750-T
DRAW-WORKS
KREMCO K750-T Trailer Mounted Portable Unit, Powered by (2) – Cat D-3408
Engines. (2) Allison Transmission. 22” Hydromatic. 700 HP.
SUBSTRUCTURE & MAST
KREMCO 116’ 350,000# Telescoping Mast. Hydraulic Raising Rams. 1” 1/8 Drilling
Line.
KREMCO Slingshot Substructure 19’ 2” High.
GENERATOR
(2)- 275 KW AC Generators Powered by (2 – Cat D-3408 Diesel Engines.)
MUD PUMPS
(2) GD. PZ-9 Triplex Powered by Cat D-3508
ROTATING & TRAVELING EQUIPMENT
Ideco 17.5” Rotary Table
Emsco 250 – Ton Block Hook Combination BJ. Hook
TSM 150 – Ton Swivel
51/4 “ x 40‘ Hex Kelly — Varco Drive Bushings
BLOWOUT PREVENTION
11” 3,000 psi Annular BOP
11” 3,000 psi Shaffer LWS 102”
Model 120-Gallon Automatic Accumulator; 4-Station Air Accuated Remote Control
Panel
2” 3,000 psi Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 600 Bbl. Mud Tanks Complete with (2) — 5” x 6” Electrical Driven
Centrifugal Pump Manifolded to Low Pressure System, Mud Guns and (2) Shakers
(1) Water Tank – 500-Bbls.
10,000-gallon Fuel Tank
National 10” – 2-cone Desander, 10-cone Desilter
HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type B Tongs
Bear Automatic Driller
Sure Shot 7º A-1 Survey Instrument

3



--------------------------------------------------------------------------------



 



Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
10,000’ 4 1/2 16.60 lb Grade Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8“ Drill Collars
     2. Rooster Drilling Assets

          Model   Required Information   Inventory Comments
E
  16.60 New    
Mixed
  16.60 Yellow    
4 1/2" XH
  New    
4 1/2" XH
  Used    
4" H-90
  Used    
6 5/8" IF
  Used    
3 1/2" IF
  Used    
4 1/2" XH
  New    
4 1/2" IF
  Used    
3 1/2" IF
  Used    
Patchmaster
  150 Ton    
Gardner-Denver
  200 Ton    
Emsco
  150 Ton   36"
Sowa
  350 Ton    
Emsco
  150 Ton   36"
Sowa
  500 Ton    
Emsco
  500 Ton    
Ideco
  350 Ton    
Ideco
  525 Ton    
Oilwell
  350 Ton    
Ideco
  350 Ton    
Ideal
  350 Ton    
Emsco
  350 Ton    
Emsco
  150 Ton    
Ideal
  150 Ton    
BJ
  150 Ton    
N-815
  400 Ton    
N-815
  400 Ton    
LB-200
  200 Ton    
SS-250
  250 Ton    
PC-500
  500 Ton    
B-44
  300 Ton    
B-44
  300 Ton    
B-44
  300 Ton    
Ideal
  Type R    
Ideal
  Type F    
N-1100
  Duplex    

4



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
N-900
  Duplex    
G-700
  Duplex    
Homemade
      With / pump / Pluming / lights & rigup
C-18
  Cat 650 HP.    
G-700
  Duplex    
Homemade
      With / pump / Pluming / lights & rigup
C-18
  Cat 650 HP.    
G-700
  Duplex    
E-500
  Duplex    
G-1000
  Duplex    
E-700
  Duplex   National Fluid End
D-1000
  Duplex   Mattco Fluid End
D-1001
  Duplex   Mattco Fluid End
D-1000
  Duplex   Mattco Fluid End
D-1000
  Duplex    
D-1000
  Duplex   Mattco Fluid End
KRX-1000
  GD-Duplex   Mattco Fluid End
GXR-1000
  GD-Duplex   Southwest Fluid End
GXR-1000
  GD-Duplex   Southwest Fluid End
GXR-1000
  GD-Duplex   Southwest Fluid End
Homemade
      With / pump / Pluming / lights & rigup
D-850
  Duplex    
PD-43
  10 Gallon    
PD-43
  10 Gallon    
PD-53
  20 Gallon    
PD-53
  20 Gallon    
Mattco
  20 Gallon    
Hydril
  20 Gallon    
Hydril
  20 Gallon    
 
      Pump Mates
 
      Pump Mates
 
      Pump Mates
 
      Pump Mates
 
      Pump Mates
National
      Pump Mates
National
      Pump Mates
 
      20 1/2" x 54" Center
 
      20 1/2" x 54" Center
 
      20 1/2" x 54" Center
 
      27 1/2" x 54" Center
 
      27 1/2" x 54" Center
 
      27 1/2" x 54" Center
 
      20 1/2" x 54" Center
 
      20 1/2" x 54" Center
 
      Master bushing
 
  Double   13 5/8" 3000#
 
  Double   11" 5000#

5



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
 
  Double   11" 5000#
 
  New    
 
  Remote    
 
  Remote    
 
  Lower Kelly   4 1/2" XH
 
  Lower Kelly   4 1/2" XH
 
  Dart   4 1/2" XH
 
  11"   3000# Spool 2" & 4" Outlets
 
  13 5/8"   5000# Spool with 2" & 4" Outlet
 
  11"   3000# Spool
 
      3000# Spool
 
      3000# Spool
 
  11" 3000#    
 
  13 5/8" 3000#    
46"
  Parkersburg    
46"
  Parkersburg    
46"
  Parkersburg    
46"
  Parkersburg    
46"
  Parkersburg    
46"
  Parkersburg    
40"
  Parkersburg    
40"
  Parkersburg    
40"
  Parkersburg    
60"
  Parkersburg    
60"
  Parkersburg    
60"
  Parkersburg    
60"
  Parkersburg    
40"
  Parkersburg    
36"
  Parkersburg    
22"
  Parmac    
22"
  TSI    
481
  Parkersburg    
B
       
B
       
C
       
C
       
C
       
GC-50
  Emsco    
J-750
  Emsco    
50-A
  National    
96
  Oilwell    
130
  National    
Emsco
       
100
  National    
50A
  National   7'5'H x 18'5'L x 8'W w/(4) Post
750 HP
      2 Engine
 
      Just Houses

6



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
 
  Brewster   2- Engine
1300 HP
  OIME   2- Engine
 
  Ideco   3-Engine
 
  National   3-Engine
Homemade
      7'1" x 9'2"H x 26'L
Homemade
      9'8"w x 10'H x 26'L
Homemade
      10'6"W x 11'8"H x 33'L
 
  150 HP    
 
  200 HP    
 
  300 HP    
 
  300 HP    
 
  200 HP    
5 1/4"
  Hex   46' L
5 1/4"
  Hex   40' L
5 1/4"
  Hex   Pin Drive
5 1/4"
      Square Drive
5 1/4"
      Hex Rollers
ALS
  Swaco    
ALS
  Swaco    
Brandt
       
Shaker
      9'H x 9'W x 48'5"L
Suction
      9'H x 9'W x 48'L
Premix
      9'H x 10'2"W x 30'L
Shaker
      4'8"H x 7'9"w x 45'L
Suction
      4'8"H x 7'9"w x 42'L
 
      8'1"H x 10'W x 40'L
 
      7'3"H x 12'W x 52'L
 
      6'7"H x 11'1"W x 38'L
 
      6'2"H x 10'W x 40'2"L
 
      7'1"H x 11'W x 47'L
 
      7'7"H x 9'W x 52'3"L
Shaker
      6'8"H x 9W x 40'L
Suction
      6'8"H x 9W x 40'L
 
      5'W x 24'L
 
      10'W x 40'L House on end
 
      7'6"W x
 
      8'W x 24'L
 
      8'W x 21'8"L
 
      9'H x 10'W x 43'9"L
 
      9'8"H x 10'W x 43'8"L
 
      8'10"H x 11'1"W x 40'L
 
      11'2"H x 10'6"W x 41'3"L
 
      8'H x 11'W x 34'L
 
  Generator   10'3"H x 11'6"W x 43'L
 
  Generator   7'7"H x 9'W x 40L
 
  Generator   10'6"H x 9'W x 30'10"L
 
      10'2"H x 7'3"W x 20'L

7



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
 
      10'6"H x 10'W x 47'L
 
      10'H x 8'W x 15'L w/ 500-Gallon Fuel Tank
 
      10'H x 12'W x 20'L
 
      8'7"H x 8"W x 29'8"L
 
      8'4"H x 8'W x 10'L
To Short?
  Pump House   11'H x 12'W x 23'L
To Short?
  Pump House   11'H x 12'W x 23'L
To Short?
  Pump House   10'H x 11'6"W x 19'3"L
 
  Pump House    
 
  Pump House    
 
  Pump House    
 
  Pump House    
 
  Pump House    
 
  Doghouse w/Lockers   8'9"H x 10'W x 35'L
 
  Doghouse   9'9"H x 10'4"W x 32'L
 
  Doghouse    
 
  Doghouse    
 
  Doghouse   7'2"H x 7'W x 24'L
 
      42"H x 5'1"W x 40'L
 
      43"H x 60"W x 29'L
 
      40"H x 5'8"W x28'L
 
      41"H x 56"W x 51'L
 
      41"H x 52"W x 49'L
 
      42"H x 72"W x 60'L
 
      42"H x 92"W x 28'L
 
      40"H x 56"W x 28'L
 
      48"H x 48"W x 40'L
 
  Junk   42"H x 57"W x 51'L
 
      40"H x 70"W x 32'L
 
      36"H x 61"W x 40'L
 
      41"H x 70"W x 28'L
 
      41"H x 92"W x 42'L
 
      Long Slide
 
      Long Slide
 
      Pipe Beaver Slide
 
  Square Set    
 
  Short Racks    
 
  Assorted Racks    
Rebuilt
  690,000 SHL   142'H x 21'W
 
  308,00 SHL   131' x 18'6"W
LCM
  800,000 SHL   142'H x 21'W
Brewster
  1,000,000 SHL   25'W
Sold — Naill
  240,000 SHL   127'H
 
       
 
       
 
       
 
      Cluster

8



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
LC. Moore
       
 
  Step Down   15'H x 6'8"W
Ideco
  Box on Box   20'H x 7'10"W x 40'L
Rebuilt
  Box on Box Step Down   22'6"H
Ideco
  Step Down   10'H x 7'9"W x 36'L
Rebuilt
      13'H x 6'8"W x 51'L
Pony
       
Pony
      7'H x 7'4"W x 42'6"L
Pony
      4'6"H x 7'9"W x 33'L
Pony
      3'4"H x 7'6"W x 38'L
Pony
      4'H x 7'4"W x 33'L
 
  Engine Base   10'H
 
  Engine Base   9'H x 7'4"W x 24'4"L
 
  2" Pumps    
 
  Liners   4- 6" / 6- 51/2" 10- 6"
 
  Piston Rods   8- C1000 / 2-G700 / 3-D500
 
  Pony Rods    
 
  Group    
 
      16" 20" & 24"
 
       
 
       
 
       
 
  Pusher   10'W x 50'L
 
      4 1/2" Med
 
      4 1/2" XL
 
      5 1/2" x 7"
 
      8 5/8"
 
      4 1/2" 350 Ton
 
      4 1/2" 250 Ton
 
      4 1/2" 150 Ton
 
      3 1/2" 150 Ton
Web Wilson
      4 1/2" 250 Ton
Martin Decker
       
 
      27'
 
      22'
 
       
K6UL
  Ingersoll Rand    
 
  Five Star    
N-55
      Lebus Grooving
National 50-A
      Lebus Grooving
Oilwell 76
      Lebus Grooving
GB- 500
      Lebus Grooving
 
      5000 PSI
 
      6'8"L x 3"OD
 
  250 Ton   5'11"L x 2 1/4"
 
  250 Ton   5'11"L x 2 1/4"
 
  350 Ton   6'10"L x 2 5/8"

9



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
 
      7'8"L x 3 1/2"
 
       
Home Made
       
For forklift
       
 
      5 x 6 With Motor
 
      2" x 3"
 
       
 
       
 
      For Derricks
 
       
 
       
 
       
 
      Board Parts
 
       
Used
       
N-55
       
 
       
 
       
 
       
New
       
 
       
Small
       
New
       
Used
       
 
       
 
       
Rebuilt
       
 
       
 
      40'
 
      30'
 
      20'
 
      10'
Beams
       
 
      2"- A572
 
      6" TO 12"
 
      6" x 6"
Pullers
       
New
       
GB-500
  New    
N — 55
  New    
Oilwell 76
  New    
 
  New   Belts Rig 2
 
  New   Boiler
 
  New    
 
  Used    
 
  New   Short
 
      Air & Fuel

10



--------------------------------------------------------------------------------



 



          Model   Required Information   Inventory Comments
 
       
Diesel
       
Electric
       
Tioga
       
 
       
Work Over
       
 
  Used    
Motor
       
A-1 Sureshot
       

     3. Rig 21

                  Make   Model   Serial No.   Required Info   Inventory Comments
Cat
  3406   365 kw       # 1 Generator
Cat
  3406   365 kw       # 2 Generator
Ingersol-Rand
  HU-6            
Ingersol-Rand
  HU-6            
National
  G-1000           # 1 Pump
Emsco
               
Martin Decker
               
Cat
          KW Rating 365   # 1 Lightplant
Cat
          KW Rating 365   # 2 Lightplant
Gardner Denver
               
Gardner Denver
               
Oilwell
  20 1/2" x 54"            
National
  N-47       200 Ton    
Varco
  40'            
Dencon
          150 Ton    
Dencon
               
Dencon
               
BJ
  96"       150 Ton    
WTM
  Type B            
Shaffer
  11" 3000#            
2" x 3" x 20" 3K
               
Derrick
               
 
               
 
               
 
                 
 
  7' x 10' x 35'            
 
  7' x 10' x 35'            
 
  8'10"H x 10'W x 32'L            

11



--------------------------------------------------------------------------------



 



                  Make   Model   Serial No.   Required Info   Inventory Comments
 
               
 
  7'6"H x 12'2"W x 18'L           Top Dog House
 
              # 1 Pump House
 
              # 2 Pump House
 
              Parts & Misc.
 
  10'H x 10'W x 43'L           Generator House
Burnsco
  5 Station            
 
               
T Base
  10'H x 11'W x 40'L            
 
  42"H x 6'W x 50'L            
 
               
 
                 
 
               
2 x 3 30003
               
 
  16.60 G   10,000'        

12



--------------------------------------------------------------------------------



 



SCHEDULE 3.1(b)
DISPOSITIONS
     No dispositions since June 30, 2008, except for the specified assets set
forth in Schedule 1.3 to be sold on an on-going basis.

13



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
CONSENT, AUTHORIZATIONS, FILINGS AND NOTICES
     None.

14



--------------------------------------------------------------------------------



 



SCHEDULE 3.16
CAPITAL STOCK OWNERSHIP
     C&L Drilling Company, a Colorado corporation, is 100% owned by Borrower as
reflected by share certificate 8 representing 500 shares.
     Chapman Trucking Company, a Wyoming corporation, is 100% owned by Borrower
as reflected by share certificate 2 representing 10,000 shares.
     Hastings Drilling Company, a Nevada corporation, is 100% owned by Borrower
as reflected by share certificate 2 representing 1,000 shares.

15



--------------------------------------------------------------------------------



 



SCHEDULE 3.21(a)-1
SECURITY AGREEMENT UCC FILING JURISDICTIONS
Borrower and C&L Drilling Company
Colorado Secretary of State
Business/UCC Division
1700 Broadway – Suite 200
Denver, CO 80202
Borrower entity no: 20051112961
C&L entity no.: 20011232283
Hastings Drilling Company
Nevada Secretary of State
UCC Division
101 North Carson Street – Suite 3
Carson City, Nevada 89701-3714
Entity no.: C21102-2003
Chapman Trucking Company, Inc.:
Wyoming Secretary of State
Corporation/UCC Division
State Capitol Building
200 West 24th Street – Room 110
Cheyenne, Wyoming 82002-0020
Entity no.: 1980-000177870
DHS Holding Company
Delaware Secretary of State
Corporation/UCC Division
John G. Townsend Building
Dover, Delaware 19901
Entity no.: 4152252

16



--------------------------------------------------------------------------------



 



SCHEDULE 3.21(a)-2
UCC FINANCING STATEMENTS TO REMAIN ON FILE

              Lender   Debtor   Jurisdiction   Filing No. Lehman Commercial
Paper, Inc., as
administrative agent   DHS Holding Company   Delaware   20074835939 Lehman
Commercial
Paper, Inc., as
administrative agent   DHS Drilling Company   Colorado   20072127152 Lehman
Commercial
Paper, Inc., as
administrative agent   Chapman Trucking
Company   Wyoming   200735186944 Lehman Commercial
Paper, Inc., as
administrative agent   Hastings Drilling
Company   Nevada   20070421945 Lehman Commercial
Paper, Inc., as
administrative agent   C&L Drilling Company   Colorado   20072127151

17



--------------------------------------------------------------------------------



 



SCHEDULE 3.21(a)-3
UCC FINANCING STATEMENTS TO BE TERMINATED
     None.

18



--------------------------------------------------------------------------------



 



SCHEDULE 3.21(b)
MORTGAGE FILING JURISDICTIONS
     None.

19



--------------------------------------------------------------------------------



 



SCHEDULE 3.23
DRILLING RIG ASSETS
RIG INVENTORIES
RIG 1 – 18,000’ CAPACITY WITH 5” DRILL PIPE
GARDNER-DENVER 1100
DRAW-WORKS
     Gardner-Denver 1100 Draw-works with 481 Parmac Hydromatic Brake Powered by
(3) — CAT D-3508 Engines with National C-300-64 Torque Converters – 1500 hp
SUBSTRUCTURE & MAST
Pyramid 147 Mast, 980,000 GNC. 1” 3/8 Line
Pyramid 24’ x 60’ Step down Substructure
GENERATOR
(1)- 350 KW AC Generators Powered by (1) Cummins KTA 1961– Turbo Charged Diesel
engines) (1) 325 KW AC Generator Powered by (1) Cummins KTA 1150 GC Engine
MUD PUMPS
(2) Emsco FB 1300 Triplex Mud Pumps
(1) D-399 Cat Engine (1) 3512 Cat Engine
ROTATING & TRAVELING EQUIPMENT
Oilwell 37 1/2” Rotary Table
Gardner Denver 550 Ton Block 500-Ton BJ. Hook
Ideco Type IL 400-Tons Swivel
51/4“ x 46‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP
13” 10,000 lb. Double Gate Bop
13” 10,000 Ib. Single Gate Bop
Koomey Model 160-Gallon Automatic Accumulator; 6-Station Air Accuated Remote
Control Panel
4” & 3” 10,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (3) 10’ x 8’ x 52’ Mud Tanks Complete with (5) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 1400-Barrel Capacity

20



--------------------------------------------------------------------------------



 



     (1) - Water Tank – 500-Bbls.
     12,000-gallon Fuel Tank
(2) — Swaco Linear Mongoose Shakers
Mission Desander (2) – 10” Cones
Mission Desilter (12) — 4” Cones
HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ Type SDD Tongs
Bear Automatic Driller
Sure Shot 14º A-1 Survey Instrument
M.D.Totco Type 100 Weight Indicator
DRILL PIPE & COLLARS
18,000’ 5” OD 19.50 lb Drill Pipe E, G & S
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(3) 8” x 30’ Drill Collars

21



--------------------------------------------------------------------------------



 



RIG 4 – 11,000’ CAPACITY WITH 4 1/2” DRILL PIPE
NATIONAL 45
DRAW-WORKS
National 45 electric, Driven By 752 Traction Motor, 750 HP.With Eaton Disc
Brake.
SUBSTRUCTURE & MAST
Dreco 131’ Mast, 550,000 HL. 1” 1/8 Line
LCM18’ x 28’ x 41 Substructure Box On Box
GENERATOR
SCR. System IPS 4 Bay
(3)- Cat C-32 Generator Set 725 KW.
MUD PUMPS
(1) MD — PZ. 9, Driven By (1) 752 Traction Motor Triplex
(1) MD — PZ. 9, Driven By (1) 752 Traction Motor Triplex
ROTATING & TRAVELING EQUIPMENT
Gardner Denver 20.5” Table
Traveling Blocks Bass Ross 300 Ton.
Bass Ross 250 Ton.
Swivel Emsco LB-200
BJ Type B Tongs
BLOWOUT PREVENTION
11” 3,000 lb. Annular BOP .
11” 3,000 lb. Shaffer LWS
Model 180-Gallon Automatic Accumulator; 4-Station Air Accuated Remote Control
Panel
3” 3,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
400 BBL. Water Tank
(2) Tank Mud System 850 Bbl’s. With (4) 5 x 6 Pumps with Low Pressure System.
(3) Agitators.
(2) Swaco ALS Linear Shakers.
National (2) Cone Desander
National (10) Cone Desilter.
Fuel Tank 8,000 Gal.
HANDLING TOOLS/AUXILIARY EQUIPMENT
Pilot II Automatic Driller
Sure Shot 7º A-1 Survey Instrument

22



--------------------------------------------------------------------------------



 



Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
11,000’ 4 1/2 16.60 lb Grade Mixed Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

23



--------------------------------------------------------------------------------



 



RIG 5 – 12,000’ CAPACITY WITH 4 1/2” DRILL PIPE
OIME SL750
DRAW-WORKS
Oime SL750 Electric, Driven By 752 Traction Motor, 750 HP.With Parmac. 341
Brake. 700 HP.
SUBSTRUCTURE & MAST
Parco 131’ Mast, 550,000 HL. 1” 1/8 Line
Parco 18’ x 25’ x 35 Substructure Self Elevating
GENERATOR
SCR. System IDM 4 Bay
(3)- Cat D-3412 Generator Set 725 KW.
MUD PUMPS
(1) Gardner Denver PZ. 8, Driven By (1) 752 Traction Motor Triplex
(1) Gardner Denver PZ. 9, Driven By (1) 752 Traction Motor Triplex
ROTATING & TRAVELING EQUIPMENT
Gardner Denver 27.5” Table
Traveling Blocks Gardner Denver 300 Ton.
Hook BJ. 250 Ton.
Swivel Emsco LB-200
Iron Roughneck Twister Torque Access Tool
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP .
13” 5,000 lb. Shaffer LWS
Model 180-Gallon Automatic Accumulator; 4-Station Air Accuated Remote Control
Panel
3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
400 BBL. Water Tank
(2) Tank Mud System 850 Bbl’s. With (4) 5 x 6 Pumps with Low Pressure System.
(3) Agitators.
(2) Swaco Mongoose Linear Shakers.
National (2) Cone Desander
National (10) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT
Pilot II Automatic Driller
Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type D Weight Indicator

24



--------------------------------------------------------------------------------



 



DRILL PIPE & COLLARS
12,000’ 4 1/2 16.60 lb Grade Mixed Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

25



--------------------------------------------------------------------------------



 



RIG 6 – 12,000’ CAPACITY WITH 4 1/2” DRILL PIPE
SUPERIOR 700 UE
DRAW-WORKS
Superior 700 UE 750 HP. Electric, Driven By (1) 752 Traction Motor. With V80
Parmac Hydromatic.
700 HP.
SUBSTRUCTURE & MAST
Oilfield welding Ltd.131’ Mast, 366,000 HL. 1” 1/8 Line
Oilfield welding Ltd. Substructure 16’ H
GENERATOR
SCR System Baylor (3) Bay, With Allen Bradley MCC.
(3)- Cat D-3412 Generator Set 725 KW.
MUD PUMPS
(2) Emsco F-800, Driven By (2) 752 Traction Motor Triplex
ROTATING & TRAVELING EQUIPMENT
National C- 27.5” Rotary Table
National 250 Ton, BJ. 540 –G- 250 Hook
National P-200, 200 Ton Swivel
BLOWOUT PREVENTION
13 5/8” 5,000 lb. Annular BOP .
13 5/8” 5,000 lb. Shaffer LWS
Koomey Model 160-Gallon Automatic Accumulator; 6-Station Air Actuated Remote
Control Panel
3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
Water Tank 400 BBL.
(2) Tank Mud System 650 Bbl’s. With (3) 5 x 6 Pumps with Low Pressure System.
(3) Agitators.
(2) Swaco Mongoose Linear Shakers.
National (2) Cone Desander
National (10) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT
5 1/4” Kelly Drive 42’
Pilot ll Automatic Driller
Sure Shot 7º A-1 Survey Instrument

26



--------------------------------------------------------------------------------



 



Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
13,000’ 4 1/2” 16.60 lb Grade G Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

27



--------------------------------------------------------------------------------



 



RIG 7 – 20,000’ CAPACITY WITH 5” DRILL PIPE
NATIONAL 1320
DRAW-WORKS
National 1320 with 60 Parmac Hydromatic Brake Powered by (3) — CAT D-3508
Engines With National C-300-80 Torque Converters – 1500 hp
SUBSTRUCTURE & MAST
DSI 142’ Mast, 1,025,000 SHL. 1” 3/8 Line
DSI 25’ x 64’ Step down Substructure
GENERATOR
(2)- 455 KW AC Generators Powered by (2) Cat 3456 Diesel engines)
MUD PUMPS
(2) 1600 HP. Chinese Triplex Powered by 2 D-399Cat Engines.
ROTATING & TRAVELING EQUIPMENT
National 27 1/2” Rotary Table
National 500 Ton Block & Hook
National 500-Ton Swivel
51/4“ x 53‘ Kelly Varco HD Pin Drive Bushings
TOP DRIVE
Varco 500 Ton Top Drive D-3508 Power
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP
13” 10,000 lb. Double Gate Bop
13” 10,000 Ib. Single Gate Bop
160-Gallon Automatic Accumulator; 7-Station Air Actuated Remote Control Panel
4” X 3” 10,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (3) 10’ x 10’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 1500-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     18,000-gallon Fuel Tank
(2) – Fluid System Linear Shale Shakers

28



--------------------------------------------------------------------------------



 



Fluid System Desander (2) — 10” Cones
Fluid System Desilter (10) — 4” Cones
HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type DB Tongs
Piolt ll Automatic Driller
Sure Shot 7º A-1 Survey Instrument
M.D. Type E Weight Indicator
DRILL PIPE & COLLARS
20,000’ 5” OD 19.50 lb Drill Pipe G & S
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

29



--------------------------------------------------------------------------------



 



RIG 8 – 12,500’ CAPACITY WITH 4 1/2” DRILL PIPE
GARDNER-DENVER 700
DRAW-WORKS
Gardner-Denver 700 Draw-works with 342 Parmac Hydromatic Brake Powered by (2) —
CAT C-15 Engines With National 195-80 Torque Converters – 800 hp
SUBSTRUCTURE & MAST
Pyramid 131 Mast, 550,000 GNC. 1” 1/4 Line
Pyramid 17’ H Substructure
GENERATOR
(2)- 320 KW AC Generators Powered by (2) Cat C-15 Diesel engines)
MUD PUMPS
((2) 1000 HP. Weatherford Chinese Triplex Powered by 3508 Cat Engines.
ROTATING & TRAVELING EQUIPMENT
Chinese 27 1/2” Rotary Table
Emsco 250 Ton Block BJ. Hook
Ideco Type 300-Tons Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP
13” 5,000 lb. Double Gate Bop
Koomey Model 80-Gallon Automatic Accumulator; 5-Station Air Actuated Remote
Control Panel
4” & 3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 10’ x 5’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 650-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     12,000-gallon Fuel Tank
(2) – Fluid System Linear Shale Shakers
Fluid System Desander (2) – 10” Cones
Fluid System Desilter (10) — 4” Cones
HANDLING TOOLS/AUXILIARY EQUIPMENT

30



--------------------------------------------------------------------------------



 



BJ 48” Type B Tongs
Piolt ll Automatic Driller
Sure Shot 14º A-1 Survey Instrument
M.D.Totco Type D Weight Indicator
DRILL PIPE & COLLARS
12,500’ 4 1/2” OD 16.60 lb Drill Pipe
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

31



--------------------------------------------------------------------------------



 



RIG 9 – 15,000’ CAPACITY WITH 4 1/2” DRILL PIPE
GARDNER-DENVER 800
DRAW-WORKS
Gardner-Denver 800 Draw-works with 342 Parmac Hydromatic Brake Powered by (2) —
CAT C-15 Engines With National 195-80 Torque Converters – 1000 hp
SUBSTRUCTURE & MAST
DSI 142’ Mast, 1,025,000 GNC. 1” 1/4 Line
Pyramid 25’ H Substructure
GENERATOR
(2)- 455 KW AC Generators Powered by (2) Cat 3456 Diesel engines)
MUD PUMPS
((2) FB-1300 Emsco pumps Powered by (2) Cat 399 1290 HP. Engines
ROTATING & TRAVELING EQUIPMENT
National 27 1/2” Rotary Table
Ideco 525 Ton Blocks
Ideco Type LB- 400-Tons Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
11” 10,000 lb. Annular BOP
11” 10,000 lb. Double Gate Bop
11” 10,000 lb. Single Gate
Koomey Model 120-Gallon Automatic Accumulator; 5-Station Air Actuated Remote
Control Panel
4” & 3” 10,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 10’ x 5’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 850-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     (1) 12,000-gallon Fuel Tank
(2) – Fluid System Linear Shale Shakers
Fluid System Desander (2) – 10” Cones
Fluid System Desilter (10) — 4” Cones

32



--------------------------------------------------------------------------------



 



HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type B Tongs
Pilot ll Automatic Driller
Sure Shot 7º A-1 Survey Instrument
M.D.Totco Type D Weight Indicator
DRILL PIPE & COLLARS
15,000’ 4 1/2” OD 16.60 lb Drill Pipe
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

33



--------------------------------------------------------------------------------



 



RIG 10 – 15,000’ CAPACITY WITH 4 1/2” DRILL PIPE
GARDNER-DENVER 800
DRAW-WORKS
Gardner-Denver 800 Draw-works with 342 Parmac Hydromatic Brake Powered by (2) —
CAT C-15 Engines With National 195-80 Torque Converters – 1000 hp
SUBSTRUCTURE & MAST
DSI 142’ Mast, 950,000 GNC. 1” 1/4 Line
25’ H Substructure
GENERATOR
(2)- 455 KW AC Generators Powered by (2) Cat 3456 Diesel engines)
MUD PUMPS
(1) PZ-11 Triplex GD. Triplex Pumps. Powered by 3512 Cat Engines.
(1) FB-1300 Triplex Chinese Pump. Powered by 3512 Cat Engine with C-300 Torque.
ROTATING & TRAVELING EQUIPMENT
National 27 1/2” Rotary Table
Gardner Denver 400 Ton Block BJ. Hook Shorty
Ideco Type 400-Tons Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
11” 5,000 lb. Annular BOP
11” 10,000 lb. Double Gate Bop
11” 10,000 lb. Single Gate
Koomey Model 120-Gallon Automatic Accumulator; 5-Station Air Actuated Remote
Control Panel
4” & 3” 10,000 lb. Complete Manifold with Gauges and Chokes
TOP DRIVE
Top Drive Tesco HS 750 / 1100 HP.
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 10’ x 5’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 850-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     (1) 12,000-gallon Fuel Tank

34



--------------------------------------------------------------------------------



 



(2) – Fluid System Linear Shale Shakers
Fluid System Desander (2) — 10” Cones
Fluid System Desilter (10) — 4” Cones
HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type B Tongs
Piolt ll Automatic Driller
Sure Shot 14º A-1 Survey Instrument
M.D.Totco Type D Weight Indicator
DRILL PIPE & COLLARS
15,000’ 4 1/2” OD 16.60 lb Drill Pipe
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

35



--------------------------------------------------------------------------------



 



RIG 11 – 11,000’ CAPACITY WITH 4 1/2” DRILL PIPE
OIME HH550
DRAW-WORKS
Oime HH500 Electric, Driven By 752 Traction Motor, 750 HP.With Parmac. 341
Brake.
SUBSTRUCTURE & MAST
Parco 131’ Mast, 360,000 HL. 1” 1/8 Line
Parco 22’ x 25’ x 35 Substructure Self Elevating
GENERATOR
SCR. System IDM 4 Bay
(3)- Cat D-3508 Generator Set 800 KW.
MUD PUMPS
(1) American PZ. 9, Driven By (1) 752 Traction Motor Triplex
(1) Gardner Denver PZ. 9, Driven By (1) 752 Traction Motor Triplex
ROTATING & TRAVELING EQUIPMENT
Gardner Denver 17.5” Table
Traveling Blocks Emsco 300 Ton.
Hook Web- Wilson. 250 Ton.
Swivel Emsco LB-200
BJ Type B Tongs
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP .
13” 5,000 lb. Double Gate
Model 180-Gallon Automatic Accumulator; 4-Station Air Actuated Remote Control
Panel
3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
400 BBL. Water Tank
(2) Tank Mud System 850 Bbl’s. With (4) 5 x 6 Pumps with Low Pressure System.
(3) Agitators.
(2) Swaco Linear Mongoose Shakers.
National (2) Cone Desander
National (12) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT
Pilot II Automatic Driller
Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type D Weight Indicator

36



--------------------------------------------------------------------------------



 



DRILL PIPE & COLLARS
11,000’ 4 1/2 16.60 lb Grade Mixed Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

37



--------------------------------------------------------------------------------



 



RIG 12 – 15,000’ CAPACITY WITH 5” DRILL PIPE
GARDNER-DENVER 800
DRAW-WORKS
Gardner-Denver 800 Draw-works with 342 Parmac Hydromatic Brake Powered by (2) —
CAT C-15 Engines With National 195-80 Torque Converters – 1000 hp
SUBSTRUCTURE & MAST
Brewster 136’ Mast, 650,000 GNC. 1” 1/4 Line
27’ H Substructure
GENERATOR
(2)- 455 KW AC Generators Powered by (2) Cat 3456 Diesel engines)
MUD PUMPS
((2) National 9-P-100 Triplex GD.Triplex Pumps. Powered by 3412 Cat Engines.
ROTATING & TRAVELING EQUIPMENT
Gardner Denver 27 1/2” Rotary Table
Ideco 350 Ton Block BJ. Hook
SL Type 400-Tons Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
13 5/8” 5,000 lb. Annular BOP
13 5/8” 5,000 lb. Double Gate Bop
Koomey Model 120-Gallon Automatic Accumulator; 5-Station Air Actuated Remote
Control Panel
4” & 3” 3,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 10’ x 6’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 850-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     (1) 12,000-gallon Fuel Tank
(2) – Swaco Linear Shale Shakers
Fluid System Desander (2) – 10” Cones
Fluid System Desilter (10) — 4” Cones
HANDLING TOOLS/AUXILIARY EQUIPMENT

38



--------------------------------------------------------------------------------



 



DB Foley Tongs
Piolt ll Automatic Driller
Sure Shot 14º A-1 Survey Instrument
M.D.Totco Type D Weight Indicator
DRILL PIPE & COLLARS
15,000’ 5” OD 19.50 lb Drill Pipe
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

39



--------------------------------------------------------------------------------



 



RIG 14 – 12,500’ CAPACITY WITH 5” DRILL PIPE
GARDNER-DENVER 700
DRAW-WORKS
Gardner-Denver 700 Draw-works with 481 Parmac Hydromatic Brake Powered by (2) —
CAT C-15 Engines With National 195-80 Torque Converters – 800 hp
SUBSTRUCTURE & MAST
Pyramid 131 Mast, 550,000 GNC. 1” 1/4 Line
Pyramid 25’ H Substructure
GENERATOR
(2)- 455 KW AC Generators Powered by (2) Cat 3456 Diesel engines)
MUD PUMPS
((2) 750 HP. GD Triplex Powered by 3412 Cat Engines.
ROTATING & TRAVELING EQUIPMENT
National 27 1/2” Rotary Table
Emsco 300 Ton Block BJ. Hook
Ideco Type 300-Tons Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP
13” 5,000 lb. Double Gate Bop
Koomey Model 80-Gallon Automatic Accumulator; 5-Station Air Actuated Remote
Control Panel
4” & 3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 10’ x 5’ x 40’ Mud Tanks Complete with (4) — 5” x 6” Electrical Driven
Centrifugal Pumps Manifolded to Low Pressure System with Electrically Driven Mud
Agitators, Mud Guns – 650-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     12,000-gallon Fuel Tank
(2) – Fluid System Linear Shale Shakers
Fluid System Desander (2) – 10” Cones
Fluid System Desilter (10) — 4” Cones

 



--------------------------------------------------------------------------------



 



HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type B Tongs
Piolt ll Automatic Driller
Sure Shot 14º A-1 Survey Instrument
M.D.Totco Type D Weight Indicator
DRILL PIPE & COLLARS
12,500’ 4 1/2” OD 16.60 lb Drill Pipe
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 15 – 10,000’ CAPACITY WITH 4 1/2” DRILL PIPE
OILWELL 66
DRAW-WORKS
Oilwell 66 Draw-works with V-80 Parmac Hydromatic Brake, Powered by (2) —
Detroit Series 60, 450 HP.
Engines. With C. 195 Oilworks Torque Converters. 700 HP.
SUBSTRUCTURE & MAST
LCM 131’ Mast, 350,000 HL. 1” 1/8 Line
LCM 14’ x 23 x 46’ 4” Substructure
GENERATOR
(2)- 365 KW AC Generators Powered by (2 — Detroit-Series 60 14 Liter 630
Horsepower Engines.)
MUD PUMPS
(1) GD. PZ-8 Triplex Powered by Cat D-398
(2) MZ- 9 Triplex Powered by Cat 3508
ROTATING & TRAVELING EQUIPMENT
Ideco 23.5” Rotary Table
Sowa 250 Ton Block Hook Combination
B-44 Gray 300 Ton Swivel
51/4“ x 42‘ Hex Kelly Varco Drive Bushings
BLOWOUT PREVENTION
10” 3,000 lb. Annular BOP GK.
10” 3,000 lb. Shaffer Type E
Koomy Model 110-Gallon Automatic Accumulator; 5-Station Air Accuated Remote
Control Panel
2” & 3” 3,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 650 Bbl. Mud Tanks Complete with (2) — 5” x 6” Electrical Driven
Centrifugal Pump Manifold to Low Pressure System , Mud Guns and Shaker
     (1) Water Tank – 500-Bbls.
     10,000-gallon Fuel Tank
HANDLING TOOLS/AUXILIARY EQUIPMENT

 



--------------------------------------------------------------------------------



 



BJ 48” Type B Tongs
Bear Automatic Driller
Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
10,000’ 4 1/2 16.60 lb Grade Mixed Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 16 – 10,000’ CAPACITY WITH 4 1/2” DRILL PIPE
KREMCO K750-T
DRAW-WORKS
KREMCO K750-T Trailer Mounted Portable Unit, Powered by (2) – Cat D-3408
Engines. (2) Allison Transmission. 22” Hydromatic. 700 HP.
SUBSTRUCTURE & MAST
KREMCO 116’ 350,000# Telescoping Mast. Hydraulic Raising Rams. 1” 1/8 Drilling
Line.
KREMCO Slingshot Substructure 19’ 2” High.
GENERATOR
(2)- 275 KW AC Generators Powered by (2 – Cat D-3408 Diesel Engines.)
MUD PUMPS
(2) GD. PZ-9 Triplex Powered by Cat D-3508
ROTATING & TRAVELING EQUIPMENT
Ideco 17.5” Rotary Table
Emsco 250 – Ton Block Hook Combination BJ. Hook
TSM 150 – Ton Swivel
51/4 “ x 40‘ Hex Kelly — Varco Drive Bushings
BLOWOUT PREVENTION
11” 3,000 psi Annular BOP
11” 3,000 psi Shaffer LWS 102”
Model 120-Gallon Automatic Accumulator; 4-Station Air Accuated Remote Control
Panel
2” 3,000 psi Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 600 Bbl. Mud Tanks Complete with (2) — 5” x 6” Electrical Driven
Centrifugal Pump Manifolded to Low Pressure System, Mud Guns and (2) Shakers
     (1) Water Tank – 500-Bbls.
     10,000-gallon Fuel Tank
National 10” – 2-cone Desander, 10-cone Desilter
HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type B Tongs

 



--------------------------------------------------------------------------------



 



Bear Automatic Driller
Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
10,000’ 4 1/2 16.60 lb Grade Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 17 – 12,000’ CAPACITY WITH 4.5” DRILL PIPE
NATIONAL 55
DRAW-WORKS
National 55 with 46” Parmac Hydromatic Brake Powered by (2) — CAT C-18 Engines
With National C-195-100 Torque Converters – 1000 hp
SUBSTRUCTURE & MAST
LCM 142’ Mast, 750,000 GN. 1” 1/4 Line
LCM 16’ x 48’ Substructure
GENERATOR
(1)- 455 KW AC Generator Powered by (1) Cat 3456 Diesel engines)
(1)- 365 KW AC Generator Powered by (1) Cat C-15
MUD PUMPS
(2) PZ-9 Triplex Powered by (2) 3805Cat Engines.
ROTATING & TRAVELING EQUIPMENT
National RC 27 1/2” Rotary Table
Emsco 500 Ton Block & BJ Hook
National PC-300 Ton Swivel
51/4“ x 42‘ Kelly Varco HD Pin Drive Bushings
BLOWOUT PREVENTION
13” 5,000 lb. Annular BOP
13” 5,000 lb. Double Gate Bop Type E Type 70 Rubbers
88-Gallon Automatic Accumulator; 5-Station Air Actuated Remote Control Panel
4” X 3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
     (2) 9’11” x 5’6”x 43’ Mud Tanks Complete with (4) — 5” x 6” Electrical
Driven Centrifugal Pumps Manifolded to Low Pressure System with Electrically
Driven Mud Agitators, Mud Guns – 740-Barrel Capacity
     (1) - Water Tank – 500-Bbls.
     (1) -10,000-gallon Fuel Tank
(2) — Swaco Linear Shale Shakers
National Desander (2) — 10” Cones
National Desilter (10) — 4” Cones

 



--------------------------------------------------------------------------------



 



HANDLING TOOLS/AUXILIARY EQUIPMENT
BJ 48” Type DB Tongs
Pilot ll Automatic Driller
Sure Shot 7º A-1 Survey Instrument
M.D. Type D Weight Indicator
DRILL PIPE & COLLARS
12,000’ 4.5” OD 16.60 lb Drill Pipe G
(21) 61/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” x 30’ Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 18 – 11,000’ CAPACITY WITH 4 1/2” DRILL PIPE
MID CONTINENT U-36 AE
DRAW-WORKS
U-36 AE 700 HP. Electric, Driven By (1) 752 Traction Motor. With V80 Parmac
Hydromatic.
700 HP.
SUBSTRUCTURE & MAST
Branham131’ Mast, 550,000 GN. 1” 1/8 Line
Pyramid Box on Box Substructure 16’ H
GENERATOR
SCR System IPS (3) Bay, With Allen Bradley MCC.
(3)- Cat D-3412 Generator Set 725 KW.
MUD PUMPS
(2) National 8P-80 Triplex, Driven By (2) 752 Traction Motor
ROTATING & TRAVELING EQUIPMENT
National C- 27.5” Rotary Table
Emsco 250 Ton, Web Wilson 250
National P-300, Swivel
BLOWOUT PREVENTION
13 5/8” 5,000 lb. Annular BOP .
13 5/8” 5,000 lb. Hydril double gate
Koomey Model 120-Gallon Automatic Accumulator; 6-Station Air Actuated Remote
Control Panel
3” 5,000 lb. Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER & MUD TANKS
Heated Doghouse
Water Tank 540 BBL.
(2) Tank Mud System 750 Bbl’s. With (3) 5 x 6 Pumps with Low Pressure System.
(3) Agitators.
(2) Swaco ALS Linear Shakers.
National (2) Cone Desander
National (10) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT
5 1/4” Kelly Drive 42’
Pilot ll Automatic Driller

 



--------------------------------------------------------------------------------



 



Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type D Weight Indicator
DRILL PIPE & COLLARS
11,000’ 4 1/2” 16.60 lb Grade G Drill Pipe
(21) 6 1/4“ x 21/4“ x 30’ Slick Drill Collars
(2) 8” Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 19 – 12,000’ CAPACITY WITH 4 1/2” DRILL PIPE
OILWELL 76
DRAW-WORKS
Oilwell 76 Single Drum 1000 HP. Driven by (2) CAT C-18 engines with 46”
Hydromatic.
SUBSTRUCTURE & MAST
Lee C Moore 136’ Cantilever Mast, 488,000# HL. 1 1/4” Line with Crown–O-Matic
Enclosed Box Substructure 15’ 5” H, 600,000# HL
GENERATOR
(2) Cat 365 KW Generator Sets powered by CAT D3406.
(1) Gardner Denver 1260 CFM Screw Type Air Compressor powered by 30 HP Electric
Motor.
MUD PUMPS
(1) Weatherford DP-1000 Triplex
(1) National N-1000 Duplex independent drive by Cat D3508
ROTATING & TRAVELING EQUIPMENT
27 1/2” X 54” Rotary Table
Emsco 250 Ton Block and Hook
National PC-300, 300 Ton Swivel
BLOWOUT PREVENTION
Hydril GK 13 5/8” 3000# Annular BOP.
13 5/8” 3000# double gate
Burnsco 88-Gallon Automatic Accumulator; 5-Station Air Actuated Remote Control
Panel
2” X 3” 3000# Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER, FUEL & MUD TANKS
Heated Top Doghouse
Fuel Tank – 10,000 gal.
Water Tank — 513 bbl.
(2) Tank Mud System 800 bbls with (4) 5” x 6” Centrifugal Pumps with Low
Pressure System with (4)
Agitators in each.
(1) 50 bbl pill tank
(2) Swaco ALS Linear Shakers.
National (2) Cone Desander
National (10) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT

 



--------------------------------------------------------------------------------



 



5 1/4” Hex Kelly 46’
Pilot ll Automatic Driller
Sure Shot 7º A-1 Survey Instrument
Martin-Decker Type E Weight Indicator
DRILL PIPE & COLLARS
10,000’ 4 1/2” 16.60# Grade G Drill Pipe, 4 1/2” XH
(12) 6 1/2” x 21/4“ x 30’ Spiral Drill Collars, 4 1/2” XH
(2) 8” Drill Collars

 



--------------------------------------------------------------------------------



 



RIG 20 – 13,000’ CAPACITY WITH 4 1/2” DRILL PIPE
NATIONAL 55
DRAW-WORKS
National 55 Double Drum 1000 HP. Driven by (2) CAT C-18 engines (630 HP each).
SUBSTRUCTURE & MAST
Lee C Moore 133’ Cantilever Mast, 466,000# HL. 1 1/4” Line with Crown–O-Matic
Enclosed Box Substructure 11’ 6” H, 600,000# Setback
GENERATOR
(2) Cat 465 KW Generator Sets powered by CAT 15.
(2) Gardner Denver 1260 CFM Screw Type Air Compressor powered by 30 HP Electric
Motor.
MUD PUMPS
     (2) Emsco D-1000 Duplex powered by CAT D3508
ROTATING & TRAVELING EQUIPMENT
27 1/2” X 54” Rotary Table
Baash Ross DBM-442, 250 Ton Block and Hook w/ 42” sheaves grooved for 1 1/4”
line
Gray B-44, 500 Ton Swivel
BLOWOUT PREVENTION
Hydril 13 5/8” 5000# Annular BOP.
Cameron 13 5/8” 5000# double gate
Burnsco 88-Gallon Automatic Accumulator; 5-Station Air Actuated Remote Control
Panel
2” X 3” 3000# Complete Manifold with Gauges and Chokes
DOGHOUSE, WATER, FUEL & MUD TANKS
Heated Top Doghouse
Fuel Tank – 10,000 gal.
Water Tank — 513 bbl.
(2) Tank Mud System 800 bbls with (2) 5” x 6” Centrifugal Pumps with Low
Pressure System with (4)
Mud guns in each.
(1) 50 bbl pill tank
(2) Swaco ALS Linear Shakers.
National (10) Cone Desilter.
HANDLING TOOLS/AUXILIARY EQUIPMENT
5 1/4” Hex Kelly 46’
Pilot ll Automatic Driller

 



--------------------------------------------------------------------------------



 



Sure Shot 7º A-1 Survey Instrument, 12,000’ capacity
Martin-Decker Type E Weight Indicator
DRILL PIPE & COLLARS
10,000’ 4 1/2” 16.60# Grade G Drill Pipe, 4 1/2” XH
(12) 6 1/2” x 21/4“ x 30’ Spiral Drill Collars, 4 1/2” XH
(2) 8” Drill Collars

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.25
BANK ACCOUNTS
Borrower:
First Interstate Bank
104 S. Wolcott
Casper, WY 82601
(307) 235-4201
Community Banks of Colorado
5690 S. DTC Blvd.
Suite 450
Greenwood Village, Colorado 80111
(720) 529-3300
Chapman:
First Interstate Bank
104 S. Wolcott
Casper, WY 82601
(307) 235-4201

 